ACCEPTED
                                                                                         08-18-00134-CV
                                                                             EIGHTH COURT OF APPEALS
                                                                                        EL PASO, TEXAS
                                                                                       8/31/2018 3:27 PM
                                  08-18-00134-CV                                      DENISE PACHECO
                                                                                                  CLERK




                                                                      FILED IN
                          CAUSE
                            - J4-CV
                                  NO. 08 -18 001               8th COURT OF APPEALS
                                                                   EL PASO, TEXAS
                                                               8/31/2018 3:27:32 PM
                                                                   DENISE PACHECO
                        IN THE COURT OF APPEALS                        Clerk
             FOR THE EIGHT JUDICIAL
                                DISTRICT,   EL PASO, TEXAS



         IN RE CHRIS MALOOL Y, as Personal Representative of the Estate of
                                           Y,
                     GERALDINE MA LOOLIntervenors,
                                 Reimors

                             Original Proceedings/rom
            S/aWlOry Probate Court Number Two o/El Pu.\'(} County. T=


J AMES KIRBYDepend
            r RE .\D,
                   en t Succuso Permanent             Administrato r with Will and
      Codicil AnnCled or th e Estate o r ED'" ARD ABRAHAM , DECEASE D'S
                                     APPE NDIX
                               (A-l T HRO UGH A-S)


                                            Respectfully submitted,


                                            DARRON POWELL. Esq.
                                            Attorney at Law
                                            1517 Campbell
                                            El Paso, Texas 79902
                                            (915) 313-0081-Telephone
                                            (915 ) 313-0091-Facsimile
                                            Stale Bar No. 24027632
                                                               ORNEY FOR

                                            ATI             REAL PARTY
                                            IN INTEREST JAMES KJRBY READ, AS
                                            PERM ANEI\'T DEPENDENT
                                            ADMINISTRATO R WITH WILL AND
                                            CODICIL ANNEXED FOR THE ESTATE
                                            OF EDWARD ABRA HAM, DECEASED
A-I Defendant Second Amended Original Answer to Intervenor, Gi lbert
Malooly's Second Amended Petition in Intervention

A-2 Defendant's Second Amended Original Petition, and PlaintilTs'
Supplemental Petition dated May 26"', 2015

A-3 Malooly Intervenors' 2017 Objection to James Kirby Read's
Appl ication for Distribution of$12,000,000.00

A-4 DefendantfT'hird-Pany Plaintiff, James Kirby Read, Successor
Pennancnt Dependent Administrator with Will and Codicil Annexed for the
Estate of Edward Abraham, Deceased's Response to Malooly Intervenors'
Objection to James Kirby Read's Application for a Distribution of
$12,000,000.00 to the EI Paso Community Foundation

A-5 DcfcndantlThird-Party Plaintiff, James Ki rby Read, Successor
Pennanent Dependent Administrator with Will and Codicil Annexed for the
Estate of Edward Abraham, Deceased's Response to Plaintiffs' Objections to
l ames Kirby Read's Application for a Distribution of $12,000,000.00 to the
El Paso Community Foundation
A-I
                                 IN TIiB PRODATECOURTNO 20F

                                      EL PASO CXJUNTY, TEXAS

    TERl fINNEGAN, UiliCHAGRA, JR., e.nd
    JOANNA KRANOIER,

        Plaintiffs,



   WESTSTAR DANK, AS INDIll'ENDENT
   EXECUTOR OF nm ESTA TU OF BDWARD
   ABRAHAM, DECEASED,                                       CAUSE NO. 2012,.cPR03934-A
        OcfcndIlllVTIrlrd-Pe.rty Plaintiff,



   LESUE C. KARAM, Individually,

       Third·PlIJty Defendant.



   OlLDERT MALOOLY, on his behalrMd on behalf
   ofOeraJdine Malooly,

       in1C1'YCOOrs.




TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now, WESTSTAR BANK, AS INDEl'ENnENT EXECUTOR OF mE £STATU

OF EDWARD ABRAHAM, DECEASED, lind files this lheir Second Amended OriQinal.AnSlvcr to

Interveoor, GILBERT MALOOLY on his heMlf and on Behalf of OERALDmE MALOOLY's

Sulond Amended Petition in lntc:rvcntion, e..nd l\I'Ould respectfully show lhc Court the follolving;
                                                  T.
                                       GENERAL DEN IAL

        WESTSTARDANJ(.AS INDEPBNDENTEXOCUTOR Qr mE ESTATE OF EDWARD

ABRAHAM, DECEASED, Defendant, denies each aud every. all and singular ",Uegalions contained

in Intl'lV\'.flOrs' Socond Amended Petition in intervention and demands strict prooftheroof.

                                                 II.

                                      SPEgFIC DF.NIALS

   For (IInhcr Answer, if any is noocssary. Defendant WESTSTAR BANK, AS INDEPENDENT

EXECUTOR OF TIm ESTATE OF EDWARD ABRAHAM. DECEASED 'pedficlllly denies:

   I) That the MALOOLY INT'I!RVENORS' Claims for damascs exceed $1 ,000,000.00

   2) TIla\ under Soclion 37'()04 intervenors llave the ri&bllo obain      B   Doclarlllion of Right to

       direct !hal WESTSTAR DANK nbslnin from bringing or prosecuting a claim for

      contribution or indcmnifiClilion, Ilgainsllnterv8) ThaI Defendant, WESTSTAR BANK has sued (he Malooly Inlen'Cnors for contribution or

    indemnification, \0 dale.

9) ThaI intccvcnor, GILBERT MALOOLY. will fnee "ruinouli finanei,,1 uncertainty" as 10 his

    rights 10 the propcr1ics which lin:: the subjOCl of the Estate of EDWARD ADRAHAM,

   absent a Court Orda dirocl.ing WESTSTAR BANK to abstain from bring             II   claim of

   contribution.

IO)That the Deeedent, EDWARD ABRAHAM, ItllIde any false and misleading

   representations 10 the Malooly inlervcool"S.

J I) nUll the Defendant, WESTSTAR BANK. mode nny false and misleading representations

   10   the Malooly Intervenors.

12) That the Malooly Intervenors can maintain.ll cause of action for any purported false and

   misleading representalions made by the Dec.edent, EDWARD ABRAHAM, to them.

13) ThaI lhe M.IIiooly Intervenors can maintain a callSC oCaction for any purported false and

   misleading representations made by Defendant, WESTSTAR BANK. to them.

14)That the M.IIlooly Intcrvc:nors )lave made full paymcntto WBSTSTAR BANK Oul of tho

   commercial reVCllues of tho McCombs pmpcrty.

IS)That GILBERTMALOOL Y, SR. mlldepayments to EDDlEABRAHAM {rom theMcfule

   CcntCl" Commercial l.eMe Revenues from" 1998 through 2014 of SS83, 700.00."

J6)TIU\t tbe Dcccdcnl, EDWARD ABRAHAM, WIIS responsible forGiLDERT MALOOLY's

   purported CITOrf in payme:J15 for thc McCombs IIl1d MeR..ae Commercial Properties.

I7)ThaI the Dcccdent, EDWARD ABRAHAM, commiucd any continuing freud on the

  Malooly Interve:JOrs, in connection with the McCombs and McRae Commercial Properties.




                                         Page3
 J 8) 1ba1IheDefend~nt, WESTSTAR BANK. committed an)' continuing fraud on the MDlooJ)'

     Intervenors, in connection with the McCombs a~ MeRae Commercial Properties.

 J 9) ThIll the Dcccdcnl, EDWARD ABRA HAM, violated his ooth 10 the I'robate Court where

     his father's Estate \\IllS filed.

 2O)That lhe Doocdent, EDWARD ABRAHAM, engaged in an)' self.dealing as 10 the

    McCombs and McRae Commercial Properties.

2 1)1bat the Decedent, EDWARD ABRAHAM, made hundreds oCrraudulenl represell18lions,

    in the course of a 16')'Cl'lr scheme.

22) TIUlt lilly purported Cailure oC Defendant, WESTSTAR BANK. 10 file M AmendOO

    Inventol)' in this Estate, constitutes a frnudulent representation.

23)Tha1. lilly purported failure of DeCendant, WllSTSTAR BANK, to file 1111 Amended

    InventOJ)' in this Estate, constitutes a Breaeh of Fiduciary Duty.

24)That MY purported Cailure of Defendant, WESTSTAR DANK, 10 file an Amended

    inventory in this Estate. constilu(cs self-dealing, to the detriment oC tho Malooly

    Intervenors.

2S)ThaI any purported failure of Defendant, WCSTSTAR BANK, to file an Amended

    Inventol)' in Ihi, &talc, conslitules misrepresentation.

2G)Thtlt any purported fail ure of Defendant, WESTSTAR DANK, to file an Amended

   Inventory in Ihis Estale, constitutes fraudulent concealment.

27)Thnl any purportod failure of WESTSTAR BANK, to file           tin   Amendod Inventol)' in Ihis

   EsUllo, has resu lted in any hann 10 the Maleo ly Intervenor..

28)Thot the Discovery Rule is a\'l\i1nblo 10 tbe Malooly Intervenors, in this case.




                                            ..... '
 29) That the Doclrine or Frnooulcl1t Concealment is available to tho Malooly Intervenors, in

     this CA$C.

 30)Thllt the ContinuinG Tort Doctrine is available to the Malooly Intervenors. in this case.

 31) Thill the Decedent BOWARD ABRAHAM made raise, material representations to the

    Mnlooly intervenors, about the MeRae and McCombs Properties.

 32) Thai WE$TSTAR BANK made raise, mIIterial representations 10 the Malooly InICfVCllOrs.

    about lhe McRac and McCombs Properties.

33) That the Decedent, EDWARD ABRAHAM, knew represcnlluions made to the Matool),

    Intervenors, about the MeRlIe 1100 MeCombs Properties, were rnlse.

34)That WESTSTAR BANK, knew representations made \0 the Malooly inter'VCnOrs, "boul

    the McRae and McCombs Properties, were raise.

35)11la\ the Dcoedent, EDWARD ABRAHAM, made representations to the Malooly

   IntClVCllOrs. abouttheMcRaeand McCombs Properties, that wefe made recldcsslywithout

   knowledge orlhe truth.

36)111at WIlSTSTAR BANK, made representations 10 the Malooly Intervenors. about the

   McRae and McCombs Properties, tMI were made recltIessly without knowledge or the

   truth.

37)11lat the DeoxIent, EDWARD ABRAHAM, made repl'C$IlJ1tations to Ihe Malooly

   Intervenors, about the MeRae and McCombs Properties, wilh the intent that the Malooly

   IntervellOrs would rely on them, lo their detriment.

3g)1Mt WBSTSTAR BANK, made representations                \0   the Malooly inten>enors, about the

   MeRao and McCombs Properties, wit h the intent that lhe Malooly Inlervenors ....'OUld rely

   on them, 10 lheir detriment.
 39) lbatthe Decedc::lt, EDWARD ABRAHAM', purpor1ed fraudulent conduct, proximately

     caused damftces to the Matooly Intervenors.

 40) ThaI WESTSTAR BANK', pUlpOrled fraudulelll condoo, proximately caused datnaRcs to

     the Malooly Intervenors.

 41) ThaI a cause ofaedon for Fmud can be maintained by the Malooly Intervenors in this case

     ror conduet before April 10", 201 1 (more thon 4 years before the date nf filinc of

     Intervenors' Second Amended Petilion in IntCl'V'Cntion on April 101" 2015).

 42)That the Malooly Intervenors' causeofllCtion ror Fraud contained in the Second Amended

    Petilion in Intervention, relates back to the fil ing ortheir initial Petition in Intervention.

 43)That the Malooly Intcrvenon cause ofaetion for Fraud, contained in the Second Amended

    Petition in Intervention, relates hack (0 !he fil ing of their First Amended Petition in

    In(ervention.

44) That the Malooly Inu::veoors cause ofllCl.ion for Fmud, contained in the Second Amended

    Petition in Intervention, is part orthe same tral\Slletion or occurrencc, pled in thei r initial

    Petillon i1\ Intervention.

45)lbal the Maleol)' Intervenora cause of action for Fraud, contained in the Second Amended

    I'ctition in Intervention, is part of the a.me transaction   Of   oecurrence, pled in their First

    Amended Petition in Intervention.

46}Thnt the Decedent, EDWARD ABRAHAM Breached any Fiduciary Duty, owed 10 the

    Malonl)' Intervenors.

47)That WESTSTAR BANK Breached all)' Fiduciary Out)', owed to the Malool)' Intervenors.

48) That 1liiy purported Breaeh of Out)' from "1998" to date., is actionable in this case.




                                             P.,,06
 49) 11ml lhal Mlliooly Inlervenors    WCle   damaged by an)' purported Breach of Duly, by Ihe

     Decedenl, BOWARD ABRAHAM.

 SO) 11181 tho Ma looly Inlcrv(mors were dlllOliged b)' all)' pUipOJ1ed Breach of Duty b)'

     WESTSTARBANK.

 SI)ThaI   II   Cause of Aetion for BfCQch of Fiduciary DUly can be maintain«! b)' lhe Mwoolys

    in this case, for conduct beforeAprillO'h, 201 1 (more than 4 ),ears before theda!e of filing

    ofloo MalooJy Seconrl Amended Petition in Intervention on April 10"', 2015).

 52) Thal lhe Malooly Intervenors' Cause of Aetion for Breach of Fidueinry Out)'. contained in

    !heir Sec:ond Amended PetitiOn in Intervention, relates back to the filingdateohheirinitial

    Petition in Intervention.

53)Th~t    the MlIlooly Intervenors' Cause of Action for Breach of Fiduciary DUly, contained in

    tlleir Second Amended Petition in Intervention, relates back to too filing date oflheir FiBt

    Amended Petition in inlen.'Mtion.

54) That 100 Malooly IntervenoB' Causeof Action for Breach of Fiduciary Out)', contained in

    their Sec.ond Amended Petition in Intervention, is paJ1 of the same lrlmsaetion or

   occurrence pled in their initial Petition in Inten-entiolL

55) 11lat too Maiool), Intervenors' Cause of Aelion for Brench ofridueiary Du ty conl~ined ill

   tbeir Second Amended Petition in Intervention, is            pan of !he same tnlnsaetion or
   occum:noo pled in their First Amended Pelition in Intervention.

S6)Thatthe Deecdent, BOWARD ABRAHAM, wrongfully convened                   ~ny   funds, belonging

   to the Malooly IntcrvenoB.

57)Tha\ Defendant, WESTSTAR BANK, wrongfull)' converted any funds belonging \0 the

   Malool)' Intervenon..
 58)~llhe       Malooly Intervenors have been damaged by any purported Conversion, by the

     Decedent, EDWARD ABRAHAM.

 59) That the MIllooJy IntervellOrs have been damaged by nny pUlpOrted Conversion, by

     WESTSTARBANK.

 6O)ll\a! a Qluse o( Action (or Convenion, can be mailltained by the Maloolys In this CIIuse

    (or conduct before April 10"', 2OJ3 (more than 2 years befon: the date o( fil ing of tbe

    Malooly Inlervenors' Second Amended PeJition in Intervention on April 10 1., lOIS).

 61) That the Malooly Intervenors' Cause of Action (or Convenion, contained ill their Stt.cnd

    Amended Petition in Intervention, relates back to the filinQ date of tbeir initial Petilion in

    lnlcrvenlion.

62) ThaI the Malooly Jntervenors' Cause o( Action for Conversion, contained in their Stt.cnd

    Amended Pel it ion in Inlervenlion, relates back to Ihe filing date of their First Amended

    Petition in Intervention.

63)That the Malooly Intervenors' Cause of Aetion for Conversion, contained in their Second

    Amended Petition in Intervention, is pari oCtile 5aIIlC transaelion or occurrence pled in their

    inilial Petilion in Intervt:ntion.

64) That the Malooly Inten>enors' Cause of Aetion (or Conversion, contained in tbeir Second

   Amended Petition in Intern:ntion, is p3rtofthc same transaction or occurrence pled in their

   First Amended Petition in Intervention.

65) 11)8t the Decedent. EDWARD ABRAHAM. Breached any Contract '....iIb the Malooly

   Intervenors.

66)T1mt WESTSTAR BANK, Breached any Contract with the Malooly intervenors.




                                           PageS
 67) TItat the Malooly Intervenors sustained lII1y actual or consequential damages 8S a result of

     1\ pUIpOJ1ed    Breach of Contract, by the Dcccdcnt,lIDWARD ABRAHAM.

 68) That the Malooly inlervenon sus(.e.ined any lIetual or consequelltial damages as a ~suJt of

    a pUlpOrted Breach ofConlmct by the, Defeoollnt, WESTSTAR BANK.

 69) That II Cause of Action for Breach of Contract can be maintained by the Malooly

    Intervenors in this CII$C for conduct before April 10",201 I (more dian 4 years before the

    date of filing of the Mlliooly Intervenors' Second Amended Pclition in Intervention on

    April   JO'~,   lOIS).

70) That the Malooly Intervenors' CRuse of Action for Breaeh ofConllllCt, contllincd in their

    Soeond Amended Petition in Intervention, relates back: to the filing date of thei r inililll

    Petition in Intervention.

71)Thatthe Malooly Intervenors' Cause of Action for Breach ofContrael, contained in their

    Second Amended Petilion in Intervention, relates back: to the filing date of their First

   Amended Petition in Intervention.

72)Thatthe Malooly Intervenors' Cause of Action for Breach ofContraet. contained in their

   Second Amended Pclition in Intervention, is part of the same lran$ICtion or oeeum:ncc

   pled in their iniliat Petition in intervention.

73) That the MlllooJy Intervenors' Cause of Acliml for Breach of Contract, contained in their

   Second Amended Petition in Intervention, is part of the same trnll5aetion or oecum:nce

   pled in their First Amended Pclition in Interventi on.

74) Thallhe Decedent, EDWARD ABRAHAM, received and held money, thaI was actually

   the property ofllle Malooly Intervcnors.
 7S)Thal WBSTSTAR BANK, received aud held money, dllli was actually lhe propct1y of the

     Malooly Intervenors.

 76)Thal Ihe condllel of Ihe Docedcnt, EDWARD ABRAHAM,                    liS   10 "Money Had and

     Roccivc:d", caused damage 10 the MalOOy IntClVCl1Ors.

 77) That the conduel of Defendant, WESTSTAR BANK, lIS 10 "Money Had and Received",

    caused damage to the Malooly Intervenors.

 78)111~1   lhe Molooly Intervenors' Cause of Action for Money Hoo nnd Received ("Count

    Five') conlAined in their Second Amended Petition in Inlcrvention, ean be maintained in

    this cause. foreonduct that occurred before April 10"', 201 I (more lhan 4 years before the

    filing date oflile Malooly Intervenors' Second Amended Petition in Intervention on April

    10",2015).

79)Thatlhe Malooly Intervenors' Causeof Aetion for Money Had and Roceived, relates baek

    10 the filing dale or their initial Petition in Intervention.

80)111atthe Melooly Intervenors' Cnuse of Action for Money Had lind Received, relates bAck

   to the filinG date of their First Amended Petilion in intel'Yention.

81)That the Mlliooly Intcrvcl1Ol'$' Causeof Action for Money Had and Received, is part of the

   same transaction and occurrcoc.e pled in their initial Pelition in Intervention.

82)Thllt the Mlliooly IntClVCnors' Cnuseof Action for Money Had and Received, is part of the

   same transaction and occurrence pled in their First Amended Petition in Intervention.

83)Thatlhe Malooly IntervCDOn ate entitled to a prospective Declaration of Rights on any

   matters for which they have nol yet been sued.

84) Thallhe Malooly Intervenors ate entitled \0 1\ Court Ordcr ordering WESTSTAR BANK

   10 abstain from bringing /I Contribution Claim, llgalnstlhe Malooly Inte.rvenors.
 85) That the Malooly Intervenors 11m entitled to a Coun Qrdce Oi"dceing WESTSTAR BANK

    to abSlain from bringing lin Indemnification Claim, agninst the Malooly JntCCVCllOrs.

 80) T!ult the Mlllooly Intervenors are entitled to an Accounting of the Hondo Property

    Management of the Deeedent, EDWARD ABRAHAM, panicularly lirx:e they bought the

    Estate's Interest in that property from Defendant, WESTSTAR BANK.

87)That the Dwodenl, EDWARD ABRAHAM mi5llpplied funds of the Hondo I'roper1Y

    Mnnagcmcnt in coooert with Joseph "Sib" AbTllham, undCT thedcscription of"LOllns".

88)T!ult the Mlllooly IntClVenors have not been paid nil funds to which they were entitled,

    under the Hondo Propeny Management.

89)Thal the Mlllooly IntCI'VCnors do nol hnve knowledge of the repayment oflolln5 by Joseph

    "Sib" Abraham in connection with the Hondo Proper1y MllJUIgement.

9O)That the Malooly Intervenors wue not aware of the repayment of loans by Joseph "Sib"

    Abraham in connection with the Hondo Property Management.

91)Thnlthe Mnlooly Intervenors are entitled to a Declaration ofRigbts     a~   to the CHAGRA

   GROUP concenling Fiduciary Duties, fot which Ihey have not yet been sued.

92)Thalthe Malooly Inlervenors arc entitled to any aetual damages in this cause.

93)That the Dcc:ecIent, EDWARD ABRAHAM. is responsible for errors in p3ymcnts, which

   the Malooly Intervenors made, with teSped 10 the McCombsIMcRae Properties.

94)That the Defendant, WESTSTAR BANK, is responsible for errors in payments, whieh the

   Malooly Intervenors made, with respeel to the MeCombsIMeRae Properties.

9S)That the Malooly Intervenors are entitled 10 nny dlU1lages for LOllns vmich the Dcecdent,

   EDWARD ABRAHAM made to Joseph "Sib" AbTllba.m, regarding !he Hondo Pass

   Propel1y.


                                         Pa&e II
 96)TI,at the Deeedent, EDWARD ADRA HAM, failed to                  reimbu~        Intervenor, GilbeJl

       Malool)'.

 97) That.ny management fees dIould be forfeited.

98)ThIll any Executor's Fees $hould be forfeited.

99) lbat any Estate cxpenges that have bea1 reimbursed, should be foneited.

Joo)          That the Malooly Intervenors nre entitled to recovery of nny Consequential

  Dftmages in Ihis Cjlse.

10 1)        That the MIIlool)' Intervcnors arc entitled to recovery of any Lost Profits.

102)         ThaI the Malool), Intervenors are entitled to damages in excess of $600,000.00 but

   00 more than S8,OOO,OOO.00.

103)         Thet the Malooly Intervenors are cntilled to an award oflny Attorneys' Fees.

104)         Th.atlhe Malonl), Intervenors ate entitled 10 recovery of Anomey,' Fees under

   Chaptet 38 of the TcxllS Civil PllIetice II/ld Remedies Code.

lOS)         TIlat the Malooly Intervenors hBVO complied wit h the procedure ofChaptcr 38 of

   the Texas Civil Pl1Ictice aod Remedies Code, for the recovcry of Attorneys' Fees.

106)         T1urt the Malnoly Intervenors lifO entitled to Attorneys' Fees under Chapter 134 of

   the Te.xu Civil Practice and Remedies Code.

107)         "That the Malnol), Intervenors have complied with the prooedurcs under Chapler

   134 of the Civi l Practice and Remedies Code, for the toCOvcr)' Attorneys' Fees.

lOS)         That the Malool), rntervenors nre entitled to AUomcys'     ]:()CS   under "other relevant

   Texas Statutes" tllat have not been named.

109)         TIult the Malonl)' Intervenors arc entitled to recovery of their costs.

110)         lllat the Malool)' Inlervenors arc entitled 10 =very ofPrejudgment lnlCfest.



                                             PICe 12
     III)           That the Malooly IntCl'VCllOB lire entitled to roc:ovcry of Post-Judgment interest.

     J 12)          ThaI the conduct of the Deec:dent, EDWARD ABRAHAM, was of such charecte!"

             as to constitute rmud, malice, or cross negligence.

    113)            That Ihe conduct of Defendant, WJ3STSTAR BANK, was of such character lIS to

           constitute fraud, malice, or gross negligence.

    114)            That the Maloo!y Intervenors lire enlillo:! to any IIwltrd ohny exemplary damages.

    liS)            Thatlhc MlIlooly Interveoon fU'C entitled 10 the imposition ofa Constl'uctive Trust,

         on the asseis of this !!slate.

    116)            TIlal S2,OOO,OOO.00 to $4,000,000.00 would not hnvc been passed to the Decedent,

         EDWARD ABRAHAM, in the absence of the Ikceden!'s purported wrongful conduet.

    I J 7)         That the Fim TIme that the Malooly Intervenors had notice of any Title problems

        with the McCombsfMcR.8e I'ropcr1ies IYUS in November of2014.

    118)           That the Mlliooly intCIVCI10rs had no Constructive Notiec of any Title Problems

        with McCombsfMeRao Properties between 1998 lind November of 20 14.

    119)           That the MALOOLY INTERVENORS had no duly to inVCSIiaate any Title

        Problems lIS to Ihe McCombsIMcRae I'roper1ies between 1998 and November of2014.

   120)            ThattbeMALOQL Y 1N'J'ERVENORS wete not IIWtIrC of any Tille problems 11$ to

        the McCombsIMcRae proper1ics unlil November of20J4.

                                                    IlL

                                          SPECIAL EXCEPTION

       Flnl SIlI::cln! ElCccptlon:        Defendant WESTSTAR BANK, AS INDEPENDENT

EXECUTOR OF nm ESTATE OF EDWARD ADRAl-lAM, DECEASED, specially cxceptllo the

MALOOLY INTERVENORS' Request for Injunctivc Relief I.e. for the BMk to abslaill from


                                                  /'ago 13
  certain conduct, beeause such. request for htiunctive RclieffaiJs 10 comply wilh lhe T~.s Rules

  ofelvil Procedure in Ihallhe pleading is nOI verified or supported by Affidavit; docs not provide

  for an Injunctive Cos! Bond;      not   docs it demons1rale ilT'Cp.r.ble injury, loss or damage.

 Remarkably, the purported, ilT'Cparable injury, loss or damage is GILBERT MALOO LY, SR. 's

 "ruinous financial uncerlainty."

         Aocordingly, Defendant WESTSTAR DANK, AS INDEPeNDENT IlXECUTOR OF111£

 ESTATE OP EDWARD ADRAHAM, DECEASED moves the Court 10 require the MALOOLY

 mTERVENORS to replead th is IIlIegalion in the Socolld Amended Petition in Intervention, or in

 the rutcmativc, to strike the MALOOLY INTERVENORS' Request for Il\iunctive Relief in lhe

 Second Amended Petition in Intervention.

                                                  IV.

                                    AFFIRMATIVE DEFENSES;




        nle TC."I:a5 Supreme Courl has beJd     IMI a Declaretory Judgment requires II jUlticiable

controven,. 11$ to the rights and 5lalus ofpat1ies lIcIually before the Court for adjudication, and the

dedamtion sought must flCtunily resol ve the oonlrOvcrsy, Brooks \I. Nor/hglen Ann., 141 S.W.3d 1S8,

164 (Tex. 2004, reb.denied). TIle Dcclamtory Judgment Aet does not empower tho Court to render

M advisory opinion or 10 rule on II hypothctieal fQet silulllion, us the MALOOLY IN"ITIRVENORS

have requested. Acoordingly, IIjudicilll docision rcac.hod without a case or oonlroversy, is on advisory

opinion. which is bnrred by the s¢p.mltion of POI\lll"S provisions of the TcxllS Constitution. /Jroob,

Irtprn~tl64.




                                                P"I:C U
                MofOOYCt, II requesl fO/" Dcdllnltory Judgment depends on II finding that the issues lIJ'C OO!

  hypothetical or contingent, lind the question presented mils! resolve lin actunl controven;y, although

  such questions may in the future require ndjudication, Empirt! Lifo Irrmranee Co.            1'.   MtXXIy, 584

  S.W.2d S5S, SSS (Tex. 1989). In this case, MALOOLY INTERVENORS are nO I Heirs or Devisees

 ofthc EDWARD ABRAHAM's Estate, and are not adjudicated liable or at fault, even ifdcsignated

 a Responsible Third-PlIrty. PcrlUlps the best illustration Ihal the MALOOLY INTERVENORS seek

 lin /ldvisory opinion is their request for Declamtory Rclicl'lo the Court for a DcclllrationofRighlthat

 MALOOL Y INTERVENORS dKlnol O\ve II fidueill1)' duty to the Chawa Plaintiff" Clearly, this is

 II requesl 10 tbe Court     for DocJal1ltion of Non-Liability, 1100 rKlt an appropriate request for DocIamtory

 Relief. Moreover, a further iJlustmlion that MALOOLY INTERVENORS' Jiftbility is hypolhetical

 is the foct lhal SOClion 33.004(1) oCthe Te:xns Civil Pmetic,c and Remedies Code expressly provides

thllt even thegJ1!llling of II Motioo for Leave to Designate 1\ ~n lIS II. Responsible Third-Party, or

a finding offault awunst the persoo doe.s not, by itself, impose liability on the pcn:on. JII this tnse,

the JndepMdent Exoeulor merely nllmcd GILBERT MALOOLY U II pflsslblc R cs !!9nllble

'11llrd-PAr1l' lind lin not ' pught Coun approval for such a pesigugllon, li nd has not actually

~ucd   th eMALOOJ.. Y INTERVENORS for such Contribution fi nd IndcmnffiCIIl ion.

           Finally, the MALOOLY INTERVENORS' request. for II Coon Ordct for WESTSTAR

BANK, AS INDEJ'ENDENT IlXECUTOR OF TIlE ESTATE                                or   EDWARD ABRAHAM,

DECEASED, to nbslaln from bringing n clAim for either contribution or indemnifiCillion is, in

reality,   II   request for Injunctive Relief to enjoin the     Bank. under   the disguise of II request for

Dcclamtory Relief. Such. Request for Injunctive Rclicf i~ clearly improper and fails to complywith

the Texas Rules of Civil ProorxIwe, because their plcadin\l is not verified or supportod by Affidavit;




                                                     r l£e IS
 docs not provide for an Injuntlion Cos! Dond; and does not demonstmtc in-epamble injury, loss or

 damage. The"mioous financial unccrtainty"c1aimed by Oilbel1 Malooly, Sr. f>implydoe$ 1101 suffice.

           ~fcm:, since the Dcclllrlltory Judsment would     not terminale a conttoVt'.l'S)' belwccn parties

 nnd would be irrelevant atlhc timcJudgment is enteral, this request (or DocIllrIItory Relief amounts

 to no more than lin adviSCl')' opinion which the Courllacb the power to deliver. Jt is undisputed thai

 (he DocIarlllory Judgmenl Act docs nel! empower this Court to issueadv;sol)' opinions. Brooks, wpm.

111 164.    Consequc:ntly, this Court should no! declare       (he   Non-Liability of the MALOOLY

INTERVENORS or issue an OrdCl' for WESTSTAR BANK 10 ~b$tRjn from bringing claims.

                                                    v.



        The MALOOLY INTERVENORS' Second AmencIOO Petition in Int=lion contains Five

(5) new QmSdl of Action nat found in either of thei r initial Petition in Intervention or their Fim

Amended Petition in Intervention, _11' Fraud (Count One); Breach of Fiduciary Duty (Count

Two); Convcnion (Count Three); Breach ofContl1lC\ (Count Four); and Money H"" I!Ild Roccivod

(Count Five). Asidefrom lheunqualifted, Sworn Testimony ofGilbel1 Malooly, Sf. 111 11is Deposition

of May 13",2014 thai he had no cvidtncc of lIny wrongful conduct by the Dooc.dcnt, EDWARD

ABRAHAM, these new Oruses of Action clearly do nol relate back to the MALOOLY

INTERVENORS' initiol Petition in Intervention or their Firs1.Amcndcd Petilion in Intervention.

       Seetion 16.068 of the Texas Rules ofOvil Pt!lclicc Mid Remedies Code c.xprcssJy provides;

                If 1\ filed pleading relates to II. cause of action, cross-action, countctelaim, Of defense
                that is not subject to II. plea of limilll.lion when the pleading is filed, l SUbsoqllCllt
                IUl1endmcnt or supplement to tho pleading that changes the facts or £.rOunds ofUability
                or dcfcnse is 001 subject to a plea of limitation unless the amendment Of supplement
                il 'molly hued on 1\ newdislinet, «different ~etion orOCWlTCtlce.


                                                 Page 16
              The fhoe (5) new Cause of lICIion contained in Inlervenors' Sooond Amended Pelition filed

      April 10"', 2015 are based on new, distinet and different, transaelions or oeeurrences, than what is

      contalnod in eithec their initial Pelition in IntCl'Velltion or their Firsl Amended Petition in Intervention.

      Consequently, these live (5) new CaUSICS of Action (Fraud, Breaeb of Fiduciary Duty, Conversion,

      Breach of Contract 1100 Money Had find Re                                                    VII.

                                FOURTH AFFIRMATIVE DEJtENSE:

          For fortheT Answer, if any is ncccssary, Dcfcndl1l1\ alleges by Foorlh Amnrmlil'C Defense

 Ihal Section 152.204 of tile Texas Business Organizalions Code has governcxl all PlIl'Ioership Dc&lings

 in the State orTcxas since Janu8ry \", 2010, rcsntdlcss orwhen the p.utnCrship WtlS fanned. More

 spe ofthcirSecond Amended Petition in Intervention.       MOlt~fieally,     MAWOLY INTERVENORS

 arc   cstop~   from requesting an Accounting for Lo.ns made by the Decedent, EDWARD

 ABRAHAM to Joseph "Sib" Abraham, because the MALOOLY INTERVENORS not only had

 knowlcdgeofsueh 1000000, but facililll.ted (he repayment of such Loans and were an inte.grnl part of that

 tmlWlCtion. Likewise, the MAWOLY INTERVENORS are estopped from elaimins the Decedent,

 EDWARD ABRA HAM misled them as to the oWTlCl"Ship of the McComhsIMeRae PropctIics,

 because the MALOOL Y INTERVENORS              weTe   lhe ManaginB Par1J1Crs of such properties, and as

 such, had the Partnership dllty 10 make sure they were mllldng appropriate Partncnhip Distributions.

 Moreover, the MALOOLY INTERVENORS nre                 est~      from complaining aboul Tille to the

 McCombslMcRae Propcr1ies. because they did not conducli rille Search between 1998 to November

of2OI-'I, by their own judicial admissiOIL Consequently, the MALOOLY INTERVENORS cannot

now 'hift the blame for tl.e.ir mistakes, to a Decedent, who cannot now defend himself.

                                                   X
                             SEVENTn AIIFTRMATfVE DEFENSE;

        For further Answer, if any is nooeswy, Oofendant Rlleges by way ofSc"cnlh Affinnlllivc

Defense that MALOOLY INTERVENORS have Waived the right to !'CCO\'Cfover-paymenlS for the

McCombsIMcRne J>roperties Ihal they allege were paid to the Decedent, EDWARD ABRAHAM.

The MALOOLY INTERVENORS were the Mamging PtJr1ners ofthc MeCombsIMcRae Property

and cannot now shin the blame for tbeir CfI'OfS in Il'I8king partnership distributions "from 1998 10

date" to the Decodcnl, EDWARD ABRAHAM, who cannot now defend himself. Finally, the

MALOOL Y INTERVENORS have waived any claims Cor Title problems v.11b the McCombsfMcRac

Properties, because they had eons1roc:tive notice by means or Public RccordJ oCEI Paso County, as




                                                Pap 19
  to the ownership of ruch propetlies, and (Well        [I~ they   were the MAMting Partner, never

  oondueted a TItle Search from 1998 to November of2014, by their ov..njudieial admission.

                                                      Xl.

                                      EIGlU'U AFFJRMA TIVE DEFRNSR:

          For fUl1her Answer, if any is neussory, Defendant alleges by wa)' of Eighth     AfJjnn~llve


 Defense the Doctrines of Rltilication andfor Acquicso::noe. More specifically, the MALOOLY

 INlT,.,R,VENORS have eitber ratified or acquiesced in their claim of over-payment of par1nership

 distributions made 10 the Docedcnt, BOWARD ABRAHAM for the McComb!IMcRae Commercial

 properties sillOO "1998" nnd c:nnnol now shift the billme for their errors /IS Managing Pal1ner \0 the

 Dettdent, who cannot now defend himself.               Moreover, lhe MALOOLY IN'TCRVENORS

lICquiescod. b)' failing to obtain a TItle Report on the MeCombsIMcRBe Propc:r1ies until November of

2014. Consequentl)', lhe MALOOLY INTERVENORS eilhcr ndified or acquiesced to those

pmporied over-paymenlSlo the Dc:coGent Edward Abraham.

                                                     xrr.
                                      NrNTH AFFIRMATIVE DEFF.NSF...:

         For fUl1her Answer, if An)' is necessary, Defendant IIlJeges by WIlY of Nintll Affinnll li,'O

Ilefcnse, the Doctrine of Laches. More specificall)" for years. the MALOOLY lNffiRVENORS

were the Managing PlIr1nerships of the McCombsfMcRJJC Properties 1Uld, as such, wen: m;ponsible

for the appropriato payments ofPartnermip distributions. Consequently, the Doctrine ofLnches bars

the MALOOLY INTERVENORS from now changing their positions SO liS 10 1I1l0IVthcm 10 shift the

bJlU'Ile for their errors   /IS   Mannging Pllrtner, to the DocOOent, EDWARD ABRAHAM, who cannot

now defend himself.
                                                  XlII.

                                TF--NTJ{ AFFfRM/J.IVE DEFE..NSE:

         For furlbet Ansm::T, if IIny is ,........ssary. Defendant nlleges by Tenth AffirmRIf"c Dcfcll$c

 that the MALOOLY INTERVENORS' suit is bamxI by Umlfllt iOIlL                   More specifically. the

 MALOOLY INTERVENORS allege wrongful conduct orlile Decec:lcnt, COWARD ABRAHAM

 (rom "J 998 \0 date", The MALOOLY INTERVENORS' cause of action for ConV'Cl"lion is bam:d

 by the two (2) year St.Illute ofUmiUllions contained in &:cIion \6.003(0) ortile Texll'5 Civil Prnclioc

 and Remedies Code. Similarly, MALOOLY lN1T:.RVENORS' ClIuses of aclion for Fraud, Breach

 ofConlntd., Drcacl! of Fiduciary Duly, and Money Had and Rcccivcd lire barred by lhe four(4) year

Slalule of Umilalions contained in SocIions 16.004(.) and 16.051 of the TexllS Civil Praetice IIlJd

 R.cmedicsCodc. Moreover. nofIC ofthc Fivc(S) new Causes of Action contained in the MALOOLY

INTERVENORS' Second Amended Petiaon in Inl~ntion relate baclr:: \0 the dale of filing of their

initial Petition in Intervention, under Section 16.068 of the Texas Civil Practice and Remedies Code.

        While the MALOOLY INTERVENORS now claim, thaI they jug( diSC(lVC/'ed \he Title

Problem in November 0(2014, they had n duty as Managing Partncc to conduct such n 1i11~ Search

as far bacl: of 1998. They ....'ele also on conslruetivenOlicc om tle to the McCombsIMcRaePropertics

~ means of the Public Rooords of El PII!lO County. Texas. Clearly, their claims are          bamxI by

Umitations.

                                                XIV.

                           E LEVRNTH AFFJRMATlYE DEFENSE :

       For further Answer, if any is necessary, Defcndll!lt n11eges by Eleventb Amnnll!ive Defw se

that My 011'11 Agreement alleged in MALOOLY INTERVENORS' Second Amended Original

Petition in Intervention is unenforceabl e, beea~ of the Statute of Frauds. Moro specifically, the
  MALOOLY INrnRVENORS allege 01111 Ag.rocments with iCSpCCI 10 Real Propcrly wim the

  Decedenl, EDWARD ABRAHAM, lind which were no l pcrfonnable within A)'CItr. Sueh Oral

  Agreements, with !he Dcoodenl, ewn if lhey were actually made, are unenfo=blc, pIII'Suanl to

  Section 26.01 el. seq. oflhe Texas Business lind Commerce Code IU1d Ihe SlJltute ofr-muds.

                                                  XV.

                               DVELFrH AFFIRMATIVE DEFENSE:

          For furthCf Answer, if any is neee:ssary, Defendant   all~   by wily ofn"elffll Afl'i rmftli\'e

 Defense that the Dead Man'. Ruleconlained in Rule 601 of the TcxlI$ Ruks ofEvideooe renders the

 MALOOL Y INlMVENORS' allecations 1l000llhe Occcdenl's rcpresen1ltliOnll Inadmissible into

 cyidence in a civil oetion. More specifically, the MALOOJ.Y INTERVENORS' Second Amended

 Original Petition in Intervention is twed on numerous, uncorroborated oral statements (,'hundreds of

 representations" allegedly made by the Decedent, Ihat are nOi admissible into Bvidern:e in this

 Probate Cause, and which should be excluded under Rule 601(b).

                                                XVL

                            TIfIRTEENIH AFFJRMATJYE DEFF'.J!SE:

         For further Answer, if any is ncocssal)', Defendant alleges by way ofTI,irloenlh Affinn.li\'e

Defense with regard \0 Deecden\'s conduct complained about by the MALOOLY INTERVENORS,

the Dcoed                                                    XVII.

                             FOURmENTIIAFFJRMAnVEDEFJ~SI~:


         For further Answer, ir lilly is 1W1'SS8I)', nerClldlll\t a1!eges by wily on rou rtunl II Affirmlllil'e

 Defcn5e that the MALOOLY INTERVENORS' claims ftTC barred, in whole or in part, due to the

 MALOOLY INmRVENORS' own negligcn                               SI)"'TEENTH AFFJRMATIVP:DJ~FENSK:

          For furthcl' Answer, ifany is nceeswy, Defendant alleges by way of Six Ice nth Affirmative

  Defense lhe purported failure 10 amend lUI Estate Inventory in 1\11 on-coing Probate Cause, does not

  constitute the basis for ACause of Attion for Fraud, J3rcacb ofFidudliry Duty or Mi..sreprcscntlltion.

  Rother, the c:om:ct procedwe is to file suit to Correct an Emmeous or Unjust Inventory under SectiOlI

 )09.10) of the Tass Eslatc:s Code.

          Morcover, the MALOOLY INTERVENORS IlIC improperly using the Estate's Invcnlmy as

 oonclusivc evidence in their Second AmeJlded Petition in Intervention, contrary 10 Section 309. 151

 oflhe Texas I$tales Code.

                                                    xx.
                           SEVEI\7EENTJI AFFfJu\'lA TIVR PEFENSE:

         For fut1bCT Answer, if My is JV'('CSSI!ry, Defendant a1le£es by way of Seventeenth

AlJirnllllive Defense ofDottrine oC Unclean Hands. llJe MALOOLY mTERVENORS atlempt to

improperly use the EslIIIC's Invenlory as evidence, is in violation of Section 309.151 of the Tcxas

Estates Code, lind constitutes "Uncleans HI\I1ds". Moreover, they IIl1empt 10 shift tho responsibility

of 1\ 1ille IlC8I'Ch for the MeCombsIMcRae Commetcial Properties, when Ihey ~ the Maru.ging

Partncn. with that responsibility and that Pllrtnership Duty of Cam.

                                                   XXl.

                           EIGHTEENTH AFFJRMATlYE DEFENSE:

        110r further AnSWCf, if nny is necessary, Derendnnt alleges by way ofEfgblccn!h Affirm.live

Defense, that the "DiSl;:Overy Rule" does nolllpply in this 11I\\'SUi\.
           Courts will nol apply the Discol'CI)' Rule to claims arising from probate proceedings, Cll'en if

 the Claim is for Fmud.    Moon~y 1'.   liar/iII, 622 S.W.2d 83, 85 (Te.>(. 1981); Neil/I'. Yt/f, 746 S.W.2d
32, 3S·26 (fex. App.-Auslin 1988, writ denied). Consequently, the MALOOLY INTERVENORS

 claims of more lhan 17 years of damages are concIusivel)' barred by Limitations, particulnrly sinoe

 the "Discol'Cl)' Rule" eannot be IIpplied in this Cause. MOfOO\la', the MALOOL Y Ih'TERVF}I.!ORS

 f~lIurc   to exercise rcllson~oJe diligence olso predudes apptiClltion of the "Discovery Rule" in this

 Cause. Dy their judieinl admissions in their 0\\.11 pleadings, the MALOOLY INTERVENORS state

that they did 001 roquc:st II Title Search of the McCombsIMcRse Propel1les from 1998 until

Novemw, 2014 IlIld there is no evidence that the MALQOLY IN'ffiRVENORS e\'tc complained 10

the Deoedent, EDWARD ABRAHAM about the Title to the McCombsIMcRae Properties.

Consequently, the MALOOLY JN11!RVENORS' failure 10 e:>.:aeise reasonable diligence precludes

application oftlJe Discol'et)' Rule in this Case, whatsoever.

                                                   XXlL

                            NINETEENTH AFFmMATIVE DRPENSE;

        For further Answer, if any is 1iIX s",y, J)c.[endlUli alleges by 'V8Y ofNlneleentb Affinnatn'c

DcfCJ1SC, that the Continuing Tort Doctrine, does not apply in this lawsuit.

        The Texas Supreme Court has not rooognized the "Continuing Tort Doctrine" and it does not
apply to theMALOOLY INTERVENORS' Tort Causesof Action in this lawsuit. More specifically,

lower CoUfls llave held that the "Continuing Tort Doctrine" tmditionally appl ies to tallSc:$ of IICtion

such as NuiWlCC, Trespass IlIld False Imprisorunent, and no! the Tort causes of action alleged by the

MALOOLY INTERVENORS in this IBw$uiL 50 Tex Jur.                      3d-Llml'01;o~,   &clio" 66 t/llil/cd
                   H
HCcmllnullrg Torl 01 JXlCt 378.
                       ,
                                                        XXIII.

                            TWENTlEUl AFJ?lRMATIVE D1~FENSE;

         For rurther Answer, ir My is fII"«SS",)" Defendanllllleges by "...ay ofTwcn lielh Affirmal ive

 Ddeuse the statutory ClIp for eJ(emplllry damages..                  More q:tOCiftcally, DefendlUlt invokes Ihe

 limitations 011 the lII110unt of exemplll')' damages rerovernblc thai is contained in Section 4 1.008 of

 the Texas Civil Practicellll!l Remedies Code.

                                                       XXIV.

                         TWENTY-FIRST AppJRMAllVE ))EFENSE:

        For finthcr Answt:r, jf any is necessary, Defendant al leges by way of 1\venty-Firtt

Affirmative Defense lhe standan:ls for the reeovery for excmphuy damages. More specifically,

Defendant alleges the standards for reeovery of exemplary damages I1S contained in Section 41.003

oflhe Texas Civil Practiccand Remedies Code, iu that the MALOOLY INmRVENORS must prove

by   cl~r   Iud c:onvineing evidence that the harm with respect to which the MALOOLY

JN1T:.RVENORS seek rocovery of excmphu)' damages, is basoe! on fmud, malice or cross IlCdigc.no:c,;

and that exemplary damages not be awarded unless thcJury Vadiet is unnnimous.


                                                       XXV.
                       TWENTY=SKCOND AFFlRMAnv£ llEF£NSE:

       For further AnSWCI', if lilly is   11'....... .,.".')',   Defendlll\t alleges by way of 1\venty-Seeond

MJirrnntive Defense that MALOOL Y INlERVENORS have failed to comply with My Statutory

basis for recovery oflll\y Altomey's Foes, whatsoevcc•




                                                     .....,.
                                       XXVI.

                                  JURY J>EMA ND

        Defendant, WESTSTAR BANK, AS INDEPENDENT EXOCUTOR OF TIm £STAn: OF

EDWARD ABRA HAM, DECEASED requests a Trial by Jury.

                                      XXVll.

                                     J'RA YER

        WHEREFORE, WGSTSTAR BANK requcslS judgment of tbe CoUI1 lhal MALOOLY

INTERVENORS lake nolhing by their suit, and tMI WESTSTAR BANK, AS INDEPENDENT

EXECUTOR OF TIm GSTAm or EDWARD ABRAHAM, DECEASED rcoovcc all costs

incumd in defense of the MALOOLY INTERVENORS' Declaratory Judgment Action and

Claims, as well as:

       I)      Coslsofwil;and

       2)     Such oIherand furthctreliefto which WESISIARDANK, AS INDEi>ENDFNT
              EXECUTOR OFnlE ESTAm OF EDWARD ABRAHAM, DECEASED may 00
              justly entitled, in Jawor in equity.



                                                       "
                                     Anomey
                                     1517 Campbell
                                     EI Paso, Texas 79902
                                     (9 15) 313-00S I-Tclephone
                                     (915) 313-0091 -Faesimile
                                     Stale Bar No. 24021632




                                     J>age 27
                              C£RTI PICJ\TE OF SERVI CE

        I, DARRON POWELL, do hereby certiry thai I have delivered ft true and correct copy or
the roregoinG to Intervenor GILBERT MALOOL Y, by and through their Allomeys or Rco;:ord,
MarlcC. Walker, Esq., COX SMlTIi MAlTHEWS INCORPORATED, 221 North Kansas Slreet,
Suite 2000, J3I Paso, Texas 79901 and 10 lbomas E. Stanton, Esq. , 409 Oakerest, Cedar Park,
Texas 78613, and 10 PlaintilTslThitd·Party Derendants, 1T,.R1 FINNEGAN, LEn CIiAGRA, JR.,
and JOANNA KRANCHER, by and through their Altome)'ll of Rco;:oro, Slim J. l..esntc, Esq.,
SCHERR & LEGATE, PLLC., Attorneys III Law, 109 North Oregon, 1 2'~, Floor, El Paso, TexllS
7990lJeromc M. Karam, Esq., UlW Office or Jerome Karn ,308 W. J'nrkwood, Suite I04A,
Friendswood, Texas 77S46, on this the 1fJ day or                 -1)01  S.

                                                                   ~


                                          DARRON POWELL
A-2
;I Paso County - Probate Court 2                                                        Filed 618/2Cl15 4:53:39 PM
                                                                                                            Oelia BAone!
                                                                                                             County Cieri
                                                                                                          EI Paso Coun~
                                                                                                        2012-CPR0393<
                                        IN mE PROBATE COURT NO 2 OF

                                            EL PASO COUNTY, TEXAS

              TERl FINNEGAN, LEE CHAGRA. JR., and
              JOANNA KRANCHER,
                 Plaintiffs/COImter-Claim Defendants,

              WESTSTAR BANK HOLDING COMPANY, INC.,
              AS mDEPENDENT EXECUTOR OF THE
              ESTATE OF EDWARD ABRAHAM,                             CAUSE NO. 2012-CPR03934
              DECEASED,
                 Defendantlfhird-Parly Plaintifi7Counter-Claim
                 Plaintiff,

              LESLIE C. KARAM, Individually,
                Third-Party ~fendant
              ~d

              GILBERT MALOOLY, on his behalf and on behalf
              of Geraldine Malooly,
                  InterveoonVCoun.ter-Claim Defendants.




            TO TIlE HONORABLE JUDGE OF SAID COURT:

                    Comes nOw, WES1SIAR BANK HOLDING COMPANY, INc., AS INDEPENDENT

            EXECUTOR OF mE ESTATE OF EDWARD ABRAHAM, DECEASED, and flies this their

            Second Amended Original Answ'Cr 10 Plaintiffs' Second Amended Original Petition, and Plaintiffs'

            Supplemental Petition dated May 2~, 2015, filed in this Cause, together with Defendant'S Thirtl

            Amended Original Counter-Claim, and would respectfully show the Court the following:




                                                         Page I
                                                   I.

                                        GENERAL DENIAL

        WESTSTARBANK HOLDINOCOMPANY,ING.,ASINDEPENDENTEXEClITOR OF

TIlE ESTATE OF EDWARD ABRAHAM, DECEASED, Defendant, denies each andevery,a11 and

singular allegations contained in Plaintiff's Second Amended Original Petition, and Plaintiffs'

Supplementnl Petition dated May 26"', 201 5, and demands strict proof thc:reof.

                                                   II.

                                        SPECIFIC DENIALS

   For further Answer, if any is f!Ca'SS",)" Defendant WESTSTAR BANK HOLDING COMPANY.

INC.. AS INDEPENDENT EXEClITOR OF TIrE ESTATE OF EDWARD ABRAHAM,

DECEASED sjH:clfically dentes:

    I. that the Decedent failed to protect Plaintiffs' interests in Ihe Property at issue in this Cause;

   2. that the I>e«dent breached any Fiduciary Duties owed to Plaintiffs in connection with

       managing the properties at issue in this Cause;

    3. that the Decedent failed and refused to account to the Plaintiffs, with iespeU to their intetests,

       collectively and individually;

   4. that the Decedent failed and refused to account to Plaintiffs, with respect to the businesses and

       assets held by the Family Partnerships;

    5. that the Decedent failed and refused to provide Phrinliffs with IlCCC:SS to the boo~ and records

       ofme Family Partnerships;

    6. that the Decedent failed and refused to provide Plaintiffs with IICCeSS to the book!; and records

       of the Property lit issue in this Cause;




                                                  ..... '
7. that the Decedent fmled to file required reports and other filings with the Texas Secretary of

   State, on behalf of the Family Partrxnhipund/or the: Property;

8. that the Dcccdent engnged in numerous acts of self-dealing \\lith the Family Partnerships

   and/or the Property;

9. that the Decedent used funds and assets belonging to the Family Partnerships and/or the

   Property to make interest-free and forgivable loans to his fami ly membeB and friends, at the

   expense of the Plaintiffs;

10. that the Decedent charged the Family Partnerships unjustified fees and expen9CS. that ....'ere

    not substantiated;

11 . that the Decedent failed and refused to malce timely and proper distributions to Plaintiffs ftom.

    the Family Partnerships;

12. that the Decedent grossly mismanagod the Family Partnen>hips and/or the Property at issue ill

    thiJ Cause;

13. thaI the Decedenl grossly tnismanaged the Family Partnerships and/or the Ploperty, by DOl

    obtaining long-1emI Leases and/or by charging rates far below the cdstins market 1Iltes;

14. that the Decedent grossly     misrnana&ed the Family Par1neOOips and/or the Propetty, by not
    having a full and competent staff;

15. that the Decedent grossly mismanaged the Family Pl!lInerShips and/or the Property, by not

    keeping the piOperty up-daled and repe.imI.;

16. that the Plaintiffs ever offered to withhold any of their med distributions for the up-date and

    repair ofthc Property, III issue in this Caux;

17. that the Decedenl grossly misJnanII.&ed the Family Partnmhips lI.Ddfor \he P10petty by nol

    treating the plOperty with the SII.IIle level of care, lIS his own plOpe.!.1ies;



                                                Pate)
18. that the Decedent refused to answer questions posed to him about the status and operation of

   the Family Partnerships and/or the Property;

19. that the Decedent granted any improper Deed of Trust to Billy Abraham, in connection with

   the Property at issue in this Cause;

20. that the Decedent failed to manage the Property at issue in this Cause. in a reasonable and

   prudent manner;

21. that the Decedent took advantage, to his gain and the detriment of Plaintiffs, of Business

   Opporttmities of the Family Partnerships;

22. that Plaintiffs have suffered any damages, injuries or harm,    8$   a result of the Decedent's

   actions and conduct, as alleged in Plaintiffs' Second Amended Original Petition filed in this

   Cause;

23. that the Decedent's cooouct was intentional, willful and in conscious disregard to the rights

   and interests of the Plaintiffs;

24. that there is a causeofDCtion anymore for Breach of Fiduciary Duty in Partnership dealings,

   in the State of Texas;

25. that Plaintiffs have suffered damages as a result of the purported Breach of Fiduciary Duty by

   the Decedent;

26. that the Doc.edent breached the duty of good faith, fair dealing, loyalty, and fidelity over the

   ''Trusts' affairs and its principles";

27. that the Decedent breached the duty to make the assets of the Trusts productive while at the

   same time, preserving the assets;

28. that the Decc:dmt breached the duty to fully disclooe all material facts known to the TfU5Iee,

   that might affect the beneficiaries' rights;
29. that the Dcc:cdent Im:achcd the duty to account to the beneficiaries, for fill Trust transactions;

30. that the Decedent breached the duty to plOpaly manage, supervise, and safe..guard Trust


   -
31. that the Decedent bleached the duty to refrain from self-dealing with Trust assets;

32. lhat the J)c:eedcnt breacbcd the duty to refrain from lernling Trust funds to himself or to one

    ofhis affiliates, employers, directors., officers, employees. or business associates;

33. lhat the J)e:cedcnt brc:achcd the duty to invest and manage Trust assets as a prudent investor

    would, by considering the purposes, lenns, distribution requirements, IIfId other circwnstances

    of the Trust;

34. lhat the Decedent breached the duty of loyalty 10 the partnership, the other partnerS, and any

    transferee of a do: :ased par1nef' s partnerShip interest;

35. that the   ~nt      Imachcd the duty of care to the partnerShip, the other partnerS, and any

    tnmsferee of a doc cased pIIrtner's p!U1nefWp intefest;

36. that the Plaintiffs are entitled to reasonable and necessary attorneys' fees pursuant to Texas

    Property Code Section 113.151 or Section 114.064;

37. that tbe PJaintiffs owned perloilfll property held in Trust, which was IlUII\II8C'd by Decedent;

38. that the Decedent wrongfully acquired and exercised dominion and control over Plaintiffs'

    -propo1y;

39. that Plaintiffs have been damaged as a result of the Decedent's JlUfPOfIed conversion of

    Plaintiff, ' ptopetly by the Dc:cedt:nl;

40. that the Decedent's conduct as described in Plaintiffs' Second Amended Original Petition,

    constituted multiple violations of the Texas Trust Code;




                                               "'"
41. that the Decedent did not exen:ise the judgment and care that, under the then-prevailing

   circumstancc:s, a penon of ordinary prudc:Dce, discretion and intelligence would exen:i.sc, in

   the management ofthcir own affairs;

42. that the Dc:c;:edent made material and false leplC$Ulbltions to Plaintiffs as TNSlc:e. with the

   intent that Plaintiffs' act on thOllC representations;

43. that the: Decedent made rqm:senbltions to Plaintiffs that the Decedent knew were false or

    made the lepleSell1ll1ions m:klessly. lIS a positive assertion, and without knowledge oflhcir


    -
44. that Plaintiffs did, in fact, rely on representations made by the Deec:dent, whic:b caused

    Plaintiffs' injuries;

45. that Pillintiffs can corroborate the purported oral IcprcJclItations made to them by the

    Decedent, under the Dead Man'. Rule;

46. that there was a va1id. enforceable the eonttact ~ the Plaintiffs and Decedent, by which

    the Dc:Qedern was to provide competent management and investment services to Plal.miI&, in

    exchange for fees paid out of Plaintiffs' t\mds;

47. that Plaintiffs performed all of the conditions prc:oedc:nt for the enfort:ement of M)' conb:act

    between the: Plaintif& and Decedent;

48. that Plaintiffs perfonnc:d., tendered perfOlllllU'lOC! of, or _   excused from ped'onning their

    contractual. obligations of lilly contract between the Plaintiffs and the Decedent;

49. that the Dccedc:rn breached anycon\r1lCt between Plaintiffs and the Dccedenl;

SO. that the Decedent failed to provide competent management and in't:3tIOOIltlel'Vi51. that Plaintiffs previously complained to the Decedent, about the alleged failure to provide

   competent management services ofbehalf of PlaintilTs;

52.lhat Plaintiffs previously complained to the Dcccdcnt, about the alleged faihne to provide

   competent investment services on behalf ofPlaintiffsj

53. !hat Plaintiffs previously complained to the Deoedent, about the alleged failure to make timely

   and property distribution 10 the Plaintiffs from the Family Partnership;

54. that Plaintiffs previously complained 10 the Decedent, about not oblaining long-term leases

   and/or by charging rates far below the existing martet mte;

55. that Plaintiffs' previously complained     10   the Decedent, about not having a full and

   competent staff;

S6.!hat Plaintiffs previously complained to the Decc:dent, about 001 keeping the properly u~

    dated and repaired;

57. thai Plaintiffs previoU!Sly complained 10 the Decedent, about not treating their property with

    the same level of care, lIS his own properties;

58. that Plaintiffs were damaged by the Decedent pU1'JXl/ted failure to provide competent

    management and Investment services on behalf of Plaintiffs;

59. thllt Plaintiffs are entitled to reasonable and necessary lItIomeyll' fees under Section 38.001

    of the TcxllS Civil Practice and Remedies Code;

60. that an error in judgment by the Decedent, while acting lIS a Managing Partner, by itself

    constitutes a Breach of the Duty of Carll owed to Plaintiffs;

61. the amounts and methods by which Plaintiffs have calculated their eoonomie damages, as

    contained in Plaintiffs' responses to Defendants' Requests for Disclosure;

62. that Plaintiffs are entitled to any award of any actual damages in this Canse;



                                            ..... '
63. that Plaintiffs arc entitled to any award of exemplary or punitive damages in this Cause;

64. that Plaintiffs arc entitled to any recovery of any court cost! in this Cause;

65. that Plaintiffs arc entitled to any pre-judgment or post.judgment interest in this Cau.e;

66. that Plaintiffs are entitled to any award ofauo~' fees in this Cause;

67. that Plaintiffs are entitled to the imposition of any Constructive Trust on the proceeds, fimds

    or property obtained as     II.   result of Drocdent's purported Breach of Fiduciary Duty or

    violations ofthc Texas Trust; and

68. that Plaintiffs are mtitJed to !he forfeiture of all fees collected by the Decedent;

69. that Plaintiffs arc CZIlitIed to the disgorgement of all profits obtained by the Decedent; and

70. that PlaintiffS' request for an aocounting revives their claims. that have been tiJnc.barred by

    ~w.


71. tlmt Plaintiffs are entitled to any declaratory relief in this cause.

n. that the "Discovery Rule" applies 10 each and every cause of action asserted by Plaintiff's.
73. that the "Discovery Rule" applies 10 Plaintiffs' causes of action, in order to toll limitations.

74. that the Plaintiffs   ~ised ~nable            diligence so as to allow the application of the

    "Discovery Rule".

75. that the "Discovery Rule" is reeogni%fd in Probate proceedings.

76. that the Courts will apply the "Discovery Rule" to claims arising from probate proceedings,

    even if the claim is for fiBud.

n. that the "Continuing Tort Doctrine" applies 10 each and every tori asserted by Plaintiffs.
78. that the "Continuing Tort Doctrine" applies to Plaintiffi' ca\lgeS of action in order to 1011

    limita1ions.

79. that the Texas Supiolle Court has recognized !he "Continuing Tort Doctrine".


                                                ......
80. that !he "Continuing Tort Doctrine" applies to Plainti!1S' causes of nction{it usually applies

    to causesofnctiOli such as Nuisance. TrcspassllIld FaI5e Imprisonment).

81. that Plaintiffs can usc declarator)' relief to create substantive rights or cau9CS of action that

    have a1ready been barred by limillltions.

82. that My Family Loans by the Dcetdenl to Billy IIIld Sib AbnIbam referred to in Plaintiffs'

    pleadings have not been repaid.

83. that Plaintiffs are entitled to any relief, wbal$OCver.

84. that !he Plaintiffs have suffered any damages, injuries or harm, as a result of thc Dcecdent's

    actions and conduct, as alleged in Plaintiffs' Supplemental Petition daWd May 26", 201:5.

8:5. that the Dcoedenl'. conduct as described in Plaintifli' Supplemental Petition dated May 26"',

    201:5, constituted multiple violations of 1he Taas Trust Code.

86. that the Decedent, BOOm ABRAHAM "pointed out to Gilbert Ma100ly that he was also made
    the ' Trustee' of the interests oftbc Chagra children".

87. that Defendant WESTSTAR BANK made false and misleading mlSieph'::scntations in the

    Inventory ofthc Estate ofEDWARD ABRAHAM.

88. that the Estate of EDWARD ABRAHAM is ItspODSible for any error in payments that

    GILBERT MALOOLY made ItS !he Managing Partncc oflhc McCombsIMeRae jlIopct1ics.

89. that $271,053.96 was overpaid to EDDm ABRAHAM, out of the COll"IlfICfI::ial revenues from

    the McCombs property.

90. that GILBERT MALOOLY had 00 reason to know that his wife, GERAWINE, owned an

    interest in !he pi otteds from the McCombs ptopcI1y.

91. that GILBERT MALOOLY had no reason to know that Plaintiffs, owned an interest in the

    pioc_is from the McCombs piOJX:::Ity.




                                              "".
92. that EDDIEABRAHAM concealed !he fact that GERAlDINE MALOOLYand the Plaintiffs

   each bad a 25% percentage interest in Joseph AbnIham's 50 pen:ent undivided interest (or

   12.5 pm::ent of the McRae property).

93. that $583,700.00 was overpaid to EDDIE ABRAHAM, out of!he Commercial Revenue from

   the McRae proper1)'.

94. that GILBERT MALOOOLY exercised due diligence as Managing PIIltner in connection

   with the McCombs property.

95. that GILBERT MALOOLY exercised due diligence as Managing Partner in connection with

   the McRae ptopetty.

96. that GILBERT MALOOLY had no duty to investigate TItlc to the McCombslMcRac

   ptoperties ~ 1998 and November,2014.

97. that GILBERT MALOOLY exercised any due diligence from 1998 until November, 2014,

   so as to allow application oftbe ~Di9COvef}' Rulc" in connection with the McCombsIMcRae

   ploputies.

98. that Plaintiffs any exerciJed due diligence from 1998 until November, 2014, so as to Illiow

   application ofthc "Discovery Rule" in connection with the MeComWMeRae properties.

99. thaI the purported failure ofWESTSTAR BANK to amend the Estate's Inventory in 110 Olr

   going Probate CatDC, constitutes a basis for any Cause of Action.

100.       that the Estates' Inventory for this Estate can be used as conclusive   evjdence   in

   Plaintiffs' Second Amended Petition and Plaintiffs' Supplemental Petition filed May 26",

   2015.

101.       that Plaintiffs' have "Clean Hands" in this lawsuit.
102.        that the Decedent, EDDIE ABRAHAM defrauded Plaintifli with regard to the

   McCombsIMcRac properties.

103.        that the Dcoedeot, EDDIE ABRAHAM defnluded GERAlDINE AND GILBERT

    MALOOLY wilh regard to the McCombslMcRae plOpe1ties.

104.        that the Du:txk:ut. EDDIE ABRAHAM madehundrods offraudulent leptCSCI!1ations

    in the course of "this l 6-ycar scheme".

IDS .       that the Decedent, EDDIE ABRAHAM engllgtd in a civil conspiracy to deprive

    Plaintiffs of their inheritance, rental payments, income, money. rights, claims, benefits, profits

    andIor ptoperty.

106.        that the Decedent, EDDIE ABRAHAM engaged in a civil conspiracy with JOSEPH

    "sm" ABRAHAM for the common purpose or objel;t of defrauding Plaintifl!; to convert and
    defraud Plaintiffs of their rights.

107.        that any FlUOily LoaruJ made by the Decedent to JOSEPH "Sm" ABRAHAM. were

    notrepald

108.        that Plaintiffs did not executo a General Release in oonnection with any Family Loans

    to madeJOSEPH "Sm" ABRAHAM, by the Decedent, EDWARD ABRAHAM.

I09.        that Plaintiffs suffered any damages lIS a proximate result of such Civil Conspiracy.

11 0.       that Dooedent, EDDIE ABRAHAM. aided and abetted the purported Iwm Plaintiffs

    suffered lIS a result ofthc tol1ious conduct committed by JOSEPH "Sm" ABRAHAM.

Ill.        that Decedent, EDDIE ABRAHAM              c-      that JOSEPH "Sm" ABRAHAM's

    conduct constituted a breach of duty IUId gavo substantialassisttmoe and ~t, to

    accomplish such a tortiO\l$ result

112.        that Plaintiffs suffered any dlUllllQe5 as a result of such purported abiding and abetting.
113.       ThIIt Plaintiff,' causes of action contained in the Supplemental Petition dated May

   2~, lOIS conoemilli the McCombslMeRac Properties relate bock to the date of the filing of

   thei r first lawsuit filed in 20 12.

114.        that Plaintiffs' causes ofllClion contained in Plaintiffs' Supplemental Petition dated

   May 2~, 20lS were baed OD the same transaction or oocurrenoe as contained in their ftt$1

   lawsuit filed. in 2012.

liS.        thal lhc Dc:cc:dent, EDWARD ABRAHAM committed any continuing fraud on Ihc

   Plaintiffi in connedion with the McCombsIMcRae properties.

                                               In.

                                  AFli'lRMAIIVE DEFENSES

I. For further Answer if nny is necessary, Defendant alleges by Flnl Amnn.llve Defmse that

   there is no longer a Cause of Action for the Breach of Fiduciary Duty in Partnership Dealings

   in the State ofTexas, and the rights, obligations and duties ofJ*itnelS bave been codified in

   the Texas Business Organizations Code since January 1, 2010,           ~less       of when the

   partnefship was fonned. More specifically. Defendant contends that the Decedent conducted

   himselfin a manner thaI he reasonably believed was in the best interest ofthe partnership, and

   acted in good faith. Mom:IVet, it is disingenuous for the Plaintiffs to allege that the Decedent

   did not keep the subject Property ~ and repaired" when they never offered 10 withhold

   any of their distributions for such up-date and repair, and resisted all efforts of the Docc:dent

   10 obtain loan financing for such up-2. For further~, ifany is r.ocesSlll)', Defendant alleges by Second Affirmative DerMse

   thai Section 152.204 ofthe Texas Business OrgMizatiOIlS Code has governed al l Partnership

   Dealings in the State ofTeMS sinceJanwuy 1-, 2010, regardlessofwben the partnership was

   fonned.. More specifically, Defendant contends under Section 152.204(d) that the Decedent,

   in his capacity as Managing Partner, was nol a Trustee and is not held to the standards of a

   Trustee. Moreover, under Section 152.204(e), Defendant contends that the Decedenl did nol

   vioJnte   1\   duty or obligation WIder the Texas Business OrganizatiOIlS Code or under the

   Partnership Atp"eemC!lt, merely becaU3e his conduct furthen:d his own~.

3. For further Answer, if any is necessary, Defeodarrt alleges by Tblrd Afi"lI'lDaCive Defense

   thai Section 152.206 of the Texft9 Business Organizations Code has governed all Partnership

   Dealings in the State of Texas since January I, 2010, regardless ofwben the partnership was

   formc:d. More specifically, Defendant contends under Section 152.206(b), that an error in

   Judgment by the Decedent, while lICting ft9 Managing Partner. does not by it3df c:onstitute II

   breach of the duty of care. ov.o:t 10 Plaintiffs.

4. For further Answer, if any is ROOessary. Defendant al leges by Fourth Affinnlltive Defense

   that Section 152.211 of !he Texas Business OrganiDtions Code has govemcd all Remodi=s

   ofPartncrs in a Par1nership since January 1-, 2010. More specifically, Defendant contends

   under Section 152.211 (d), thai Plaintiff's' right 10 an acc:ounting does nol revive their claims

   that have been barred by Jaw. For example, in this case, Plaintif& arc attempting 10 use their

   right 10 an aCA:OUnting to justify their clailNl of misconduct extending more than 12 years, and

   which have been barred by Jaw. This is prohibited by the expiess statutory 1anguasc of

   Section 152.211(d) of the Teus Business Organizations Code.




                                             pqeU
5. FodilIther Answer, ifany is J'l"N'S$Dry, Defendant alleges by FlRh Affil'lDlfive Defense that

   Section 152.212 of the Texas Business Orpnizations Code has governed the books and

   f'eICOJds of a Partnership, since January 1-,2010. More specifically, Section 152212(e)

   provides that a reasonable charge covering the costs of labor and material, for copies of

   documents furnished to a partner, may be ehargtd. Acx:ordingly, the express statutory

   language ofSoction 152.212(0) provides for reasonable charges, covering the cost of copies

   of boola and ra:ords, that Plaintiffs complain about in Paragraph 16 of Plaintiffs' Second

   Amended Original Petition.

6. For further Answer, if any is~..,     at)', Defendant alleges by Sixth Affimaltive Dermse the

   failure ora Condition PreoedeD4 in that the Plaintiffs allege that the Decedent failed to keep

   the Property at issue "up--dated and repaired" yet never agreed to withhold any of their fixed

   distributions 10 fwd such up-date and repair, and never agreed for the Decedent to obtain loan

   fmancing for such up.date and repair. Congequently, the plaintiffs eartnOt haw it both ways,

   i.e. complain about the Decedent no! keeping thePtopetty uJHlated and repai~ while never

   agreeing to withhold any fixed distributions 10 provide limding for sud! up-date and repair,

   and never agreeing to loan     fintlllcina   to remedy what they are now complaining about.

   F\1rthennore, the Plaintiffs never previously complained to the Decedent about tho purpol1ed

    failure to up.date and repair the property or about the purpol1ed shortage ofthcir distributions.

7. For further Answer, ihny is necessary, Defendant alleges by Seventh Affimlattve »erense

   that Plaintiffs arc Estopped from making the claims that fonn the basis of Plaintiffs' Second

   Amended Original Petition. More spccificaIly, Plaintitrsare estopped from claiming that tho

   Docc:derd failed to keep the Property at issue "up--dated and repaired", because they never

   agreed for the Decedent to obtain loan financing for such up-date or repair, and never agreed
   to withhold their Fixed Distribution to provide funds for such up-date and repair. Moreover,

   the PlaintilTs are also -estopped from claiming that the Decedent did not provide timely or

   PIOper distributions, because for yeaB. they agrc:c:d to and accepted a fixed distribution from

   the Dc:ccdcnt, regardless of the Tenant Occupancy of the subject Property at issue in this

   Cause. Finally, the PlaintilTs are estopped from using their request for accounting or

   dcclamtory relicfss ploccdlU'a1 devices to revi~'e clams that have been tiJne.barrcd by Jaw.

8. For further Answer, if any is _sary, Defendant alleges by way of Eighth Affirmative

   Defense that Plaintiff, have Waived the right to recover distributions that they allege were not

   timely and properly made. More specifically, for years, the P1aintiffJ agreed to and accepted

   fixed distributions. regardless of the Tenant Occupancy of the subject Property at issue in this

   Cause. Consequently, the Plai.ntif& waived their rights to DOW claim that they should have

   been receiving a greater distribution, and they should not flOW be allowed to renegotiate their

   deal with the Dec::edent, retroactively.

9. For further Answer, if any is neo-ssnry, Defendant alleses by way of Ninth Affirmative

   Deftrule the.DoctriDes ofRatiflC8tion ancLtor Acquiescence. More specifically, the PJaintim

   have either ratified. or acquiesoed ill their claim that distributiollS were not timely or properly

   made. becaU9t for yean. the Plaintiffs have agrocd to and accepted Fixed Distributions,
   regardless of Tenant Oa:upancy of the subject. Property at issue in this Call9e. Based upon

   Plaintif&' agreement and acceptance for years of those F'lXed Distributions. the I>ecedent

   acted in good faith and in a manner reasonably believed to be in the best interests of the

   Partnership. Consequently, the Plaintiffs either ratified or 1tCqUiC3Ced to !bose fIXed

   distributions that they had received for years, regardless of Tenancy Occupaney of the subject
   PIOpaty, at issue in this Cause, and they should not nowbe allowed to m!elotiatc their deal

   with Decedent, retroactively.

10. For further Answer, if any is DC'O"'SS"ry, Defendant a1Jeges by way of Tmtb AmrmaCive

   Defense. the Doctrine of Laches. More specifiC8lly. for years. the plaintif& agJcr:d and

   accepted a Fixed Distribution, regardless of Tenant Occupancy in the subject Property, at

   issue in this Cause. Based upon PlBinliffs' Il&J oement and accepW»e for yean of those Fixed

   Distributions, the Doocdent acted in good fBith and in a manner reuonably believed to be in

   the best interestll of the Partnership.   Consequently. the Doctrine of Laches bars PlBintiffs from

   now changing their position in view of the Fixed Distributions that they hlId agreed to and

   aeceptod for yeaB, regardless of Tenant Occupancy of the subject Plopat)' at issue in this

   Cau!e, and they should not now be allowed to change their position, and ru.egotiate their deal

   with the Decedent, lelloactively.

II. For further Answer, ifany is nee sS.'y. Defendantalleges by ElevC'n th Affirmative Defense

   that Plaintiff,' suit is barred by UmitatiOl\!, More specifically. Defendant alleges that

   conspicuously absent from Plaintiffs' Scoond Amended Originol Petition are any specific

   dates of the Occc:dcnt', purported 9tlf-dealina. miliconduct and mismanagemeru (other than

   the vague reference to repeated requests for       III! .......... Wlting   Mover the past eighteen months"

   contained in pamgreph 17) Moreover, Plaintiffs' cause ohc:tion for Conversion is barred by

   a two (2) year Statute ofLimitatioos oont.llined in Section 16.003(a) of the TtlUIS Civil Practice

   tmd Remedies Code. SimiJarty, Plaintiffil caU!CS of.::tion for Breach of ContnlCt, violations

   of the Trust Code, Fraud, and Breach of Fiduciary Duty are bam:d by the four (4) year Statute

   of Limitations contained in Sections 16.004(a) and 16.05.1 of the TcxllS Civil Pmctice and

   Remedies Code. Conxqucotly, Plaintiffs claims are most likely bartcd by Umitations,


                                                Page 16
   because of the lack of any specific dates contained in Plaintiffs' SocoDCI Amended Original

   Petition. For years. the Plaintiffs agreed to and ac::oepted Fixed Distributions, rcprdlCSII of

   Tenant Occupancy of the subject property. and they should not DOW be allowed to renegotiate

   their deal with the Decedent. retroactively.

12. For further Answer. ifany is ncussary, J)cfendant alleges by Twelfth Af(l nn.ltive Dd'mse

   that any 0mJ AgJ:ec:men1 alleged in Plaintiffs' Second Amended Original Petition is

   unmforutlble, because ofthc SlatuteofFI1Iuds. More specifically, the Plaintiffs allege onll

   Fwnily Agroemcnts with respect to Real Property and which were not performable within a

   year. Such Oral Agreements, with the Decedent. even if they were actually made, are

   unenforceable, pumiMt to Section 26.01 d . seq. of the Texas Business and Commerce Code

   and the Statute of Frauds.

13. For further Answer, if any is necess·'Y, Defendant alleges by way ofTlUrteenth Aflhmllive

   Der~nse   that the Dead Man's Rule contained in Rule 601 of the Texas Rules of Evidence

   renders Plaintiffs allegations about the Dc:ccdcnt's Statements inadmissible into evidence in II

   civil action. Mort! specifically, Plaintiffs' Second AmeOOed Original Petition Is based on

   numerous, unoonoborated oral statements by the De15. For further Answer, ifany is necessary, Defendant alleges by way ofFifleenth Affirmative

   Deferue with regard to Docedent's conduct complained about by Plaintiffs. the [)eccdent

   acted in good faith, and   was   not .guilty of bad faith, self-dealing. or reeklcss iDdiffcrence

   towards Plaintiffs' interests or rights. Moreover, the Deeedent aercised the judgment and

   care that, under the tben-prevailing eiteurnstanoes, a person of ordilW)' prudenee, discretion

   and intelligence would exen:ige in the management of their own affairs i.e. the prudcut peBOI1

   """""'.
16. For funher Answer, if any is nceessary, Defendant alleges by way of Si.J:teenth Affirmative

   Defense that Plaintiffs claims are bam:d. in whole 01" in prut, due 10 Plaintiffs' own negligence,

   in th/It Plaintiffs Ihiled to exercise ordinary care, or exercise reasonable diligence, which

   proximately mused in wboie 01" in part the injuries and damages, if any, complained ofby the

   Plaintiffs.   Marc specifically, for years the Plaintiffs agreed to and accepted a Fixed

   Distribution. regardless ofTcnant Occupancy in the subject p1ope.tty, at issue in \his cause,

   and Plaintiffs never complained about any failure of the Dccedart to keep the property up--

   dated and repaired, and Plaintiffs never complained to the Decedent about any sboJtages of

   distribution. Moreover, Plaintil& failure 10 exercise rt:a.18. For further Answer, if any isnccessary, Defendant alleges byway of Eighteenth AffirmaUve

   Defense the etrOneQlIS calculation of Plaintiffs' Economic Damages. More specifically

   Defendant ehallenges the amount and method by which Plaintiffs have calculated their

   economic damages, as well as the "Simple Math.. contained in Plaintiffs' RespoMCS to

   Defendant', RequestS for Disel   Neill   Y.   Ye«. 746 S.W2d 32, 35036 (Tex. App.-Austin 1988, writ dc:nicd). ConJOqUently,

   Plaintiffs' claims are conclusively barred by limitations, particularly since the "Di!l(l()very

   Rule" carmot be applied in Ibis cause. Moreover, Plaintiffs failure to CXerci9C reasonable

   diligence also pm:ludcs application of the "Discovery- Rule" in thn Cause.

22. For further Answer, if any is     0«(   5"II'Y, Defendant allqes by way of Twen~nd

   AfTlJ'UlaUve Defense that the "Continuing Tort Doctrine" has not been recognized by the

   TeJUIS Supreme Court. Moreover, it does not apply to Plaintiffs' Tort Causes of Action in

   Ibis Cause. MOI\'i specifically, the WContinuing Ton Doctrine" tradilionally applies 10 causes

   of action stICh III Negligence. Trespass and False Imprisonrnenl, and not Ihose asserted by

   Plaintiffs in this suit

23. For further Answer, if any is necessary, Defendant alleges by way of Twenty-nlrd

   AffirmaUn Defense that Plaintiffs are attempting to use a procedural device (a Declaratory

   Judgment Action) to create substantive righlt or causes or action, in order 10 forfeil foes and

   profits m::ei.ved by the Decedellt Having let the Statute of Li.mitstions for all of their causes

   of action run, PIainJiffs are attempting 10 U5e their Declaratory Judgment Action as an meI-

   run. cause of action for the Court 10 impose a Constructive Trust and the forfeiture ohll foes
   oollected by Deudenl, and for the disgolgemen.t of all profits obtained by Decedent. This is

   an improptt Il!O ora Declaratory Judgment Action, because it is decidedly focused on the

   past, !COking back-ward looking. rnoneydamage:!l. lnlerconlinentai Group Partntr$hip Y. KB

   Home lAne Star, LP., 29S S.W.3d 650, 660 (Tf:;;II;. 20(9). All the TCJW Sup,eme Court held

   in /nJerr;onJinenJaJ Group, I Declaratory Judgment Action, like II Conttact, oovers an action

   "10 declare right". . . and by its nature, is forward-looking and designed 10 resolve a

   contro~ and          prevent future damages ... and not for backward.looking money damages.
   Supra, at 66f}. Consequently, Plaintiffs' pleadings are a poorly-disgui9cd attempt to use a

   Declaratory Judgment action as a proocduml devise to create substantive rights or caux:s of

   action that have already been barred by limitations, in order to forfeit fees and disg(lIgem01I

   profits.

24. For further Answer, if any is necessary, Defendant alleges by way of Twenty-Fourth

   Affirmative Defense alleges Rele8!le, Accord and Satisfaction lIS to the Family Loans which

   the Doccdenl made to Bi11y and Sib Abrabam and which are alleged in Plaintiffs' pleadings.

   MORi specifJCally, the "GenI:nI Release" executed by           tIIllOIlg   others, Plaintiffs 1ERl

   FINNEGAN, LEB CHAGRA, JR., and JOANNA KRANCHER, (X)Il$lituted a complete

   Release,Accord and SatisfDetion of all Claims related to such Family Loans, including Causes

   of Action for Civil Conspiracy and Aiding and Abetting.

2S. For further Answer, if any is necessary, Defendant nl1eges by way of Twenty-Finh

   Affirmative Defense that the New Causes of Action contained in Plaintiffs' Supplemental

   Petition dated May 26"'. 2QIS, do nol relate back to their initial filing, undCl' Section 16.068

   of the Civil   Practi~   and Remedies Code. Plaintiffi' Supplemental Petition filed Msy W'I

   ,201 S contains three (3) new Cause:s of Action not found in either their initial Petition or their

   Fim Amended Petition, namely: Money Had and Received (Seventh Cause of Action); Civil

   Conspiracy (Eghth Cause of Action); and Civil Aidingand Abetting (Ninth Cause of Action).

   These new Causes of Action clearly do nol relate back to the Plaintiffs' initial Petition 01' their

   Fim Amended Petition, becaUIC they are bMed on new, distinct transactions or oocurtenOe:lI

   (the McCombsIMcRae Properties).

              Section 16.068 ofthc Texas Rules of Civil Practice and Remedies Code expressly

   provides:
          lfa filed pleading relates to a cause of action, crosHCtion, counterclaim, Of defense
          that is not subject to a plea of limitation wilen the pleading is filed, a subsequenl
          arnencirnml or IUppiemenl to the pleading thaI changes the fltCts or grounds ofliability
          or defense is not subject to a plea of limitations un1ess the amendmenl or supplement
          is wholly ba3cd on a new distinct, or difference tmnsaetion or occwrencc.

           Clearly, these three (3) new Causes of Action contained in Plaintiffs' Supplemental

   Petition filed May 26", 201S arc based on new, distinct and different, transactions or

   CICCUI'lmCCS,   \han what wcre contained in cither tbcir initial Petition or !heir First Amended

   Petition. Coll!lequently, these three (3) new Causes of Action, are subject 10 a Pica of

   Limitation, and the opmtiw: date for calculating Limitations is May 161l,lO15, when Ihcy

   were first raisod by the Plaintiffs for these new, different and distinct, transactions or



26. For further Answer, if any is   flf'Q   "'ry, Defendant aIlcscs by l'wrnty-Sixtb Affirmative

   Dcfcnllt!, the purported failure to amend lID Estate Inventory in an on-going Probatc Cause,

   dGe3 not constitute the basis for a Cause of Action for Fraud, Breach ofFidueiary Duty or

   Misrepresentation, or anything else. Ralhtt, the oom:ct prooedureis to file suit to Correct nn

   Erroneous or Unjust Inventory Under Section 309.103 of !be TClW Estates Code.

   Accordingly, Plaintiffs arc illipiOperly using \his Estate'slnvcntory as conclU$ive evidence in

   thcir Supplemental Petition dated May 26"', 2015, contrary to Section 309.151 of the TClW

   Estates Code.

27. For further Answer, if any is ne       attempting to shift the blame for Gll.BERT MALOOLY's errors in ~ distributions, to

       the Docedcnt, EDWARD ABRAHAM, who CIUInOt defend hinuelf.

   28. For fur1her~, if any is Jll'   A. Flnt Caule prAdlo,,; Declaratory Relief

       DcfendantfCounter-CIaim PJaintiffWESTSTAR BANK HOLDING COMPANY,INC.. AS

       INDEPENDENT EXEClITOR OF mE ESTATE OF EDWARD ABRAHAM,

       DECEASED incorporates by reference Plaintiffs' Second Amended Original Petition filed in

       this Probate Ca!!9', and Plaintiffs' Supplemental Petition dated May 26"', 201S, and files this

       Third Amended Original Countcr-Claim for Declaratory Judwncnt pursuant to Chapter 37 of

       the Texas Civil Pmctice and Remedies Code and particulafly Section 37.005 pertainina to

       Estates for a Dtclantory Judgmenl: I) of the legal owners of each parcel of Real. Property

       at issue in this Cause.. including the McCombslMcRae Properties; 2) whether thc Decedent

       was the MlUl8ging Partner of any Family Partnership; 3) whether such Family Partnership

       actually owned such parcell of Real Property, at issue in this Cause; 4) whether the

       Decedent acted in the capacityofa Trustee; S) whether such Trust actually owned any IUCb

       pm:els of real property. at i!SIle in this Cause; 6) the exact pacentage ownership of the

       such pm:els of real property, at issue in this Cause, induding the McCombsIMeRac

       p.opertics.

                                                 v.
                                      AITORNEX'S FEES

       DefcndantlCountm:laim PlaintiffWESTSTAR BANK HOLDING COMPANY, INc., AS

INDEPENDENT EXECUTOR OF THE ESTATE OF EDWARD ABRAHAM, DECEASED has

retain«!. the Law Firm ofDammPowel~ Pu.c,IO iepicsc.lt the Estate in this action and to p.09tWte

Ihcir Original Counler-Claim, as Ameilded, and bas agreed to pay the fmll a mISOnable fee for




                                               Pace 2~
fIi'«5\R'Y lepl services.. An award ofattomey's fees 10 DefendantlCounlCf-Claim Plainliffv.wld be

equitable and just and authorized by Section 37.009 of !he Texas Civil Practice and Remedies Code.

                                                   VI.

                                         JURY DEMAND

       Defendants/Counter-Plaintiffs requests a Trial by Jury.

                                                   vn.
                                              PRAYER

       WHEREFORE, DefendantlCounter-Claim Plaintiff requests judgment of !he Court that

PlaintiffsICounter-Claim Defendants take nolhing by !heir suit, and that DefendantlCounter-Claim

Plaintiff recover all costs incwred. in defense of PlaintiffslCounter-Claim Defendanu' $\lit, and

that Defendant/Counter-Claim Plai ntiff, have judgment against PlaintiffslCounter-Ciaim

Defendants for declaratory relief, as well lIS:

        I)     Reasonable and necessary attomey's fees lIS allowed by Section 37.009 of the
               TcxllS Civil Practice and Remedies Code.

       2)       Costs of suit; and

        3)     Such other and further reliefto which DcfendantlCoWlter-Clpim Plaintiffmay be
               justly entitled.




                                                  DARRON POWELL, Esq.
                                                  Attorney for Defeooanu
                                                   IS 11 campbell
                                                  £1Paso, TCXIlS 79902
                                                  (9IS) 313-OO81-TcJcphone
                                                  (91 S) 31).()()9I-Faesimile
                                                  State Bar No. 24027632
                              CERTIFICATE OF SERVICE

I, DARRON POWELL, do hereby certify thol I have delivered a true and correct copy of the
foregoing to Plaintiffstrhird-Porty Defendants, TERI FINNEGAN, LEE CHAGRA, JR., and
JOANNA !(RANCHER, by and through their Attorneys o£Record, Sam J. Legate, Esq., SCHERR
& LEGATE. PLLC., Attorneys ot Law, 109 North Oregon, 12"', Floor, EI Paso, Texas 79901, and
Jerome M. Karam, Esq., Law Office of Jerome Karam, 308 W. Parkwood, Suite I04A,
Friendswood, Texas 77546, and to Intervenor, GILBERT MALOOLY, by and through their
Attorneys of Record, Mark C. Walker, Esq., COX SMfrn MA TIHEWS INCORPORATED, 221
North Kansas Street, Suite 2000, EI Paso, Texas 79901 and to Thomas E. Stanton, Esq., 409
oakerest, Cedar Park, Texas 78613, and Texas Attorney General, by and through its Attorney or
Record, Jeanine OJggeshall'(istnnt AttojY General, 300 West IS" Street, 11'" Floor, Austin,
                                            vft:.
                                           ',rove
Texas 78701, on th is the        dllyo£ ,             , 2015.



                                          DARRON POWELL




                                           ..... ,.
.,   .
                    •
                                                                                            ,•
                                                      ~1un.:eAS"K
                                                                                           J
                           Tlili G-=mf Rtlcuo {"Mc.MC"} i.f ~ br ~ P~ 0Jt.WlDII Cb~
                   Loc A. ~ 1t,. z.e.U~ ~ nod 101DM ltrnndl« ("O'" I"'H"r..~), lo:.b:' ~c>daeUl(\ l>asedon.tOO~ or
                 8~p
                ("HotIdo VLl10llc "shoppl»s: C¢IlIq'? atKI "I'rWtoo olCfaimtli.dJ3' 11l1et"cSt.ln Iht.li0n60 Vi.Uoio
                SlJ.oppJrgCtmle:-, CloimmU ~ owr.d 1\ tol~ or$$"5,638.13 ~ ofApdl. 29• .2011, b,r JOIiqih
                om) Atullft1l1, lr. ~ ptmwlL it> 11JC lIlI~ Promlmty NOlo ("'ltOndo VIru,s:o
               NQf(l,,) ~~ DOSTOW«!o J1mdo VItlagc SJtow!ug ~(ewm.a.rt. oWn1o.s.a 2S~'
               inkrt$( In.        \'Illdeo Shopp/tIg Oonl.et", A ~en1II1') ~ (oIJ. or about Pcbnuiry <4,
              2b09,.In lbeodsfncd ~ 1tllI.~ of$lrNln:I,' ~·mMJ t¢Nlo,. Crmmnn lJ wdry II8fCC (U ~:                      •



         a.         ttdebo,
                 anlmunf, ~ /b.tn fley MVO bocfi ~ III full lbc lilt totounts Bouo uu:
         (IWc:r;ct-llMrU by v!rluo of their iotc:u:$t fa tho HQMo VIllate Nol~ .At II 1"0sull, ClallllB,tllt
        ~ to rclease I3orrowct na4 I!OQw( mid ~ ~ DotnIW? In
      Il1"O' tLUenod: ~y or ~bodl!ao £n the pe.roff DtrY'>UJ;I! pt'O'o'ided by Dd~ ~ om"
     JMOp!i (8lb).A.bmJ~ 1r. IUld fOr IUl,Y IIfU:ged tidhrt"e of lktwmf AbtYlb4tn .IUJdIcr lwpb
     (SIb) .Al.nhnm,.lr. to Illrldo by «nd I:O.fo.ro6lhQ JPCCI1lo 0CHlInt0tuaI provWoo.s IUIQ. obUsdlont .
     of~ w.Iib rcsdI'd to IboIIondo V'J.Il.aao Note.




                                                         1

                           •
                                                                                                              1'13 0
                                           •
... .

         nmSTAT.&OJ.l'TEJl::AS                    )
         r.oIINntOJ;     Qqh.1e&\zYl              ~
                ThI, l~cnI WASlld:nowledge4 bo.fbtomo«l   .   fY"Rj       {,f    ,
        2011,";' j>86lU..\Loszro. ~ ~chae.
        so.u"
                 "     .. . .   ~




                                                      •




                                •
                                       ,                              •         1'/32
.. .
                                                                                    I

                                                 ~!1Jll.'eASB
                                                                                   J
                     'lhb GMaaI lWea0 ("M-,? if ~p
              ('"'Hoodo VIJ.lO,t:oHl,tQpplDs C«tItT'? IIUd ntwoo ota~.r1l.IS ' In:!«C$!'lu W.Hoodo ViIl4io
             £>Is.ow1r18" Caola, CWmantt 111\5 owOO II.IQI.l of,uS,roU3 11$ o(Apdl2:9, 1Ol 1, 11,y J~
             (S'Th) At.1I1U!C!, Ir. ~ pIlmIaDLtQ 1h> lItc~ PromEmt;rNote ("lItt>6o VlJ.Ii.8:o
             N'0f:C".l ~~ »onowu' to !rondo VWtI.gC SJ~ Cemc:r (~ awnlns: « 25~'
             ~           VlUrlge. ShowlM O::ntu, A. l'attuen:hJp) ~od QtI. or .tIout Pcbn.uiq odsfoof F~ ~ of$495,476.lS ("HMC1o Vl11J8O Note") wbetdJoy 1l1C
            priIIcfp;l! t.Iaoooottbch (Slb) Abtr.bam,.lr~ Douo.. ec, .

                       WnlQutlS. to tb, lIelt ofCJ,lmenl,' ~'1IlId ~ CI:I tl»~.tur>OUIII.or
            ~~              .zru In!=:st Ill, rb:: ITcqdtr VIUaso NOte M ~cd md. J'lO'I'ided by
           BCWIld Atcbc:zl, ~"8it'8" PIIrfncr Md ~ otClllfn:>o:ots' ~ ill Ifotado V1lltto
           Shoflpiu,s Omw, I1U f.oIJowJ:             •

       %.       ~o.

              alIIOlII:OU tI£tC'O !hilt they.ba~ been' ~I ;n"'W /Jt filll J'.br aU!. W10unts BoiJ~,"a:
       (I1Ia" 0'11",..""lJy vlrtuo o(lbeh-.b:m:rcrt Io. tl»HQn&o VDlcse. N~ h.e. t\'l$Ult, Cl:a1Ql8,D.te
     ~ 10 reteuc lJorray.u aocl aoqtoIC ctd ~ ~ DotroWtt' of Md ih:wn hb
     fwkblcch.e$I fQ a.~ for- tboit blteiGl{ ltt.Borrowtt". JoM ~ ny or ~ In the Po/Off II!nOUtLI JnMded by Dd~ ~ tn1
   JM¢pII (SIb) "*,,mtn, Yr, told ftc IUI,Y Alleged !idIut'e 0(.J.kfw1Ud IWtnb4tn aocYcr lC>5q!b
   (Sib) Alnlwn..lr, to tIbIdt by and tufu.roo tbCl rpcoIDo tOnlrI\ob.U!l providoo3 And obllsutOlU .
   of.lk:nowerwithrcgan:110 tho Hondo Villt\a" Note.




                                                    1
       •

                           •
                                                                                                      vao
..
,    .   .-




              s"""
                     ...   ..

                "




                                        ,



                                    ,




                                ,           •
A-3
                        IN THE PROBAT E COURT NUM BE R n vo
                              EL I'ASO COUNTY, TEXAS

TER! FINNEGAN, LEE C1 IAGRA, JR., and §
JOAI\'NA KRANCHER,                            §
                                              §
       PIa; nl iffsffbird· Pnrt y Defendants, §
                                             §
,.                                           §
                                             §
JAMES KIRBY READ, as Permanent               §
Dependenl Admin istrator with Will and       §
Codicil Annexed for the Estate of EDWARD     §
ABRAHAM, Deceased,                           §
                                             §
       DefcndantlT11ird-Party Plainliff,     §    en ure No. 20 12-CPR03 934
                                             §
'.                                           §
                                             §
LESLI E C. KARAM, Individually,              §
                                             §
       Third-Pany Defendant,
                                             ,
                                             §

,,'                                          §
                                             §
GILBERT MALOOLY, Individually, and           §
with CHRIS MALOOLY, as PCl'SOlUIl            §
Representative of the Estalc of              §
GERALDINEMALOOLY,                            §
                                             §
       Intervenors.                          §
                                             §
TINACHAGRA                                   §
                                             §
       intervenor.                           §
'.                                           §
                                             §
JAMES KIRBY READ, as Pennanent               §
Depcrw:lent Administrator with Will and      §
Codicil Annexed for the Estate of EDWARD     §
ABRAHAM, Deceased,                           §
                                             §
       Defendants.                           §
        MALOOLY INTERVENORS' OIlJEC!IQNS TO JAMES KIRBY READ'S
            APPLI CATION FOB A DISTRIn UTION OF S] 2,000,000,OO

TO TIm HONO RABLE JUDGE OF SAID counT:

       NOW COME Intervenors Gilbert Malooly, Individually, and with Chris Malooly, RS

Personal Repm;entatives of the Estate of Gcrnldine Malooly (collectively the              ~Mlllooly


Intervenors" and file this objection in opposition to hmes Kilby Rcad's application made for B

partial inheritance distribution to the EI Paso Community Foundation for $12,000,000.00, and in

support the!'!!(lf, Intervenors would respc'T

       There is simply no legal authority for the requested ?3rti8l inheritance distribution to the

El Paso Community Foundation in light of the vast !l\Ilns of monies at issuc in the pending

litigation; the outrageous course and conduct by thc dcocdent, Edward Abraham, at issue in the

pending litigation; and the de«dent's tortious and criminal hi5lory which makCllthll otherwise--

applicable statutory cap on exempl!ry damages inapplicable. Accordingly, the Court should

deny the successor pennancnt dependent admin istrator's application for a par1ial inheritance

dimibutiOll\o the EI Paso Community Foumtllion in the amount ofS12,OOO,OOO.OO.

                                     TI. RnIEl' RtQUESTW

       InICrvCIlOT$ respectfully request that this COlirt deny the successor pennanent dependent

administrator's application for a pnlia! inheritance distribution to the EI       P.so Community
Foundation in the amount of S12,OOO,OOO.OO. 1110 Court should refra in from distributing any

assets from the estate of Edward Abraham until such time as Plaintiffs' and Intervenors' claims

are resolved hy the jury, including claims for constructivlltrust and exemplary damages. It would

be improper to grant the requested application while the Plaintiffs' and Intervenors' claims

remain pending. Rnd as such the Court should prevent any Rltempl by the successor dependent

                                                 2
administra tor to prejudice Intervenors' rights and       cI~ims   with regard to the estate's aiselS.

Interveuora are ;nlerestcrl parties in this malleT under the Texas Estates Code and therefore have

standing to appear Bnd object to the    ~dministraior's   application. Alternatively, the Cout! should

require the EI Paso Community FOWldatioli to post a bond that would adequately protect the

Malooly IntelVenors' right to recover the full amount of any potentia l judgment impactcrl by tho

partial inberitllnce distributions sought by Defendant

                                 III. It;CORPORIITlO:-l nY REFERfJ"iCE

           In support of Malooly Intervenors' objection and to show the full CJCicot of Malooly

Intervenors' legal and facmal allegations, claims, causes of action, and request for damages,

Malooly Intcrvenors hereby incorporate by reference, as if fully sel forth herein, Malooly

Ill/ervmon' Third AII/(!jJded Petilion in Inlcn>cntion, filed on or about Mareh '1.7, '1.017.

                                   I V. ARGUMENT &AtmIOR1TlES

A.         M ALOOl..Y INTERVENORS ARE STILL i NTERF.STED PARTIES & llAvr.STi\.t;m NG.

           As tllis Court has previously found, the Malooly In!clVeners are clearly interested

penDns as defined in the Texas Estntes Code and therefore have elear standing to appear and

contest the dependent administrlllOr', application:

          "lntcN:sted person" or " perso n Intcre$ttd" muns:
           (I)    .n heir, de\1sec, spouse, creditor, or nny other having    ft   proper ty I1gM In or
                  clai m ognlnst on cslate being ~dmln ls j cred; nnd

           (2)    anyone Interested In Ihe welfarc (!fan Incapacitatcd person, including a
                  mlnnr.

TEx. ESTATESCOOE § 22.018.

           TIle Malooly Intervenors are also "interested panics" by virtue of the Te)l;8$ TOISt Code,

as set forth in the Texfts Property Code, whieh provides a definition of an "Inte=tcd Party" in

Section 111.004:
                                                   3
'1l~11""J3.J
7)61016'(I00001
          "(4) tnt eres ted Pe rson" means a trust ee, benefici ary, or ot her person having an
          Int erest in or a claIm agalnlit tile tru st Or a ny pCr$on who Ii ~rrccted by the
          admin i.t ration of t he trust.

          Further, pal1lgraph 2 of that same section provides the deflflition of II beneficiary:

          W R bcncfiti~ ry men ns R person for whose ben efit properly is held in trust. rega rd less

          of the nature of th e Int er est."

          ln addition, the term " Exp!'C$Sed Trust" is defined in sub-pamgraph (4) in Ihe same code

sectiOll and Joseph Abmham, Sf.·S tCS!amentary trust is within the terms of an "fu presscd Trust"

       Sed ion 114.001, Teu. Trust Code, "'Li obility of the Trust ee to Beneficia ry,"
provid es th at the trudee Is account abl e to th e " cneflcln ),; " ... fo r Inllit Prollcrty and for
ony profit ma de by th e trustee through or u!Sing out of the adn'inistration of t he tru st;"

          The claims of the interested persons [i.e., the Ma!oo!y Intervenors, among others] arise

out of a trust relationship, j,e., pn')perty ri ght that the IXccdent accepted for the benefit of the

Malooly Intervenors until the date of his death. The mere fact that the tJUsto:(: died docs not

relieve the D        Eddie Abraham menaged the business of the J05cph Abrahrun Sr. properties lind

represented to Plaintiffs and Gi lbert and Gemldine Mlliooly, whllt properties were within the

estate of Joseph Abraham Sr. and which interests had been conveyed to him or to Joseph Sib

Abraham prior to the dea!ll of Joseph Abl1lhrun Sr.               MBlooly Intervenors relied on the

representations of Eddie Abraham as to the ownership intcrctts in the properties and their

reliance was reasonable. Similarly, WcstStar Bank (when acting as the administrator) appaTCully

relied on the records of Eddie Abraham located in his estate in initially preparing the inventory

filed with this Court.

       On January 30, 2013, this Court approved the inventory of the Eddie Abraham estate

filed by WestStar Bank. The inventory, filed on September 9, 2013, at parngraph 31, lists Eddie

Abraham as having        II.   SO percent interest in ",wo parcels 0/ rommercial real ulate and caslr

reponed/or income lax purPOjCS as Malool~Abraham Joint VcrrlufC." The inventory goc& on 10

describe econvey II 25 pen;ent illtCTCS1 to Eddie Abrahsm in July of 1989. The four heirs IInder the Joseph

Abrnh8Jll. Sr.   E~talc,   (including Plaintiffs' mother) actually have a 25 percent interest in the

Joseph Abraham interest, or 12.5 percent of the McCombs Parcel 2 property. Eddie Abraham

only had a 25 percent interest (his ]2.5 percent .nd lhe puJ)lortcd tnmsfer of Sib Abraham's 12.5

percent interest to Eddie Abraham), The Cbarut children OWll Ibe remajning 12.5 inlcrcst by

virtue Qflhejr Mother's passing and Grandfalher's estate.

       Con~istent   with the representation of WestStar Bank, preslIDlably afler the r""iew of the

reeords of Eddie Abraham including the accounting ofrcceipts for the commcreialactivity on the

McCombs property and his tax treatment of those receipts, Gilbert Malooly accepted Rnd

reasonably relied upon Eddie Abraham's representation tht be had acquired the Joseph

Abraham Sr. full 50 percent interest in the property. Accordingly, bued on such continlling

representations over a number of years, Gilbert Malooly caused payments in the amount or

$271,053.96 to be paid to Eddie Abmham out of the commercial revenues from this property,

rcpresenti ng the full 50 percent interest. These payments commenced in 1998 and continued

through the management of the eSlate by WcstStar Bank.                     Because of the continuing

representations by Eddie Abraham, Gilhert Malooly had no rcason to know 11131 his wife,

Geraldine, owned    /Ill   interest in these proceeds or thul the rlaintiffs had a beneficial iutc;rcst in

the paymenls made to Eddie Abrnham Its trustee of their interests.

       Joseph Abrallam, Sr. and Gilbert Malooly, Sr. each Required a SO percent undivided

interest in the SimsIMcRae property in 1973. There i. n(l recorded deed fro m the J oseph

Abrnll1m Sr. Eslate 10 S' b Abrahnn, !If 10 Eddie Abrnh@m . Nonetheless. Sib Ahraham

pUl)lortcd 10 convey to Eddic Abrahnm in 1989 n 25 percent intcrost to Eddie Abraham. Thi$

conveynnce was fraudulent; Eddie Abraham did not own a filII 25 percent intCTCS1, but rather, a


                                                      6
 12.5 percent interest   ~s   one oflhe four heirs of Joseph Abraham (0 hl$ 50 peramt interest. Eddie

Abraham made Gilbert Malooly aware of this oonveyancc, but concealed its fltlsity and also

concealed the fact !lUlt Geroldine Malooly         ~nd    the   Pl~intiffs   each Imd II 25 percent interest in

Joseph Abraham's 50 pcn:ent undivided interest (or 12.5 pcrecnt of the M~Rac property).

        Again, in reaSOMblc rclian« on the representations of Edd ie Abraham to him, Gilbert

Malooly, Sr. made payments from the McRae Center commercial lease revenues from 1998

through 20 14 ofS583,700.00 to Eddie         Abl1lh~ln.


        Gilbcn Malooly, Sr. caused monthly paymenlS 10 be made 10 Eddie Abrnham from these

two commercial properties commencing in 1998. Gi lbert Malooly caused yearly tax reports to be

filed of the interests and provided accounting to Eddie Abraham of the inoome and "-"pensC& for

lhe properties. Eddie Abraham         ne~r   corrected Gilbert       M~looly     or llDy other pe1son, or any

records, about Eddie's true interests in the properties and the inlcrests ofGcra.ldine Malooly and

the Plaintiffs. Due to the continuing fraud and misrepresentations by Eddie Abraham                   ~nd   then

the administrator of his estate, Gilbert Malooly was plll«\d in the cxlraordinmy position of

making payments to Eddie Abrnham, relying on his admioistrntion of the e!Mte of Joseph

Abraham Sr., when a portion of eaeb payment from 1998 through the dale of Eddie Abraham's

death was due to Plaintiffs, his nephew and nicea;, and 10 his wife, arising out or their

inheritance interests from the Joseph Abraham, Sr. Estate.

       n'e conduct or Eddie Abraham in defrauding Plaintiffs, his brother-in-law Gi lbert

Malooly, Sr. and Eddie's sister, Gemldine Malooly, and in converting their inheritance, was

extreme and shocking !o Ihe oonsciencc. To perpetrate hili conVCfllion and fraudulent so:hcme,

Eddie A1.mmam violu!ed his oath to the Probate Court where his father's cstate "'1IS filed. Eddie

Abraham made misrepresenllltiOn!l every lime he =eived a mon!hly draw or inquired about the


                                                      7
leaKS, income and expenses of the p,ol'(;Ities. Eddie Almham had hundreds of opportunities,

while communicating with his staff, acecunting and bookkeeping services, and fllmily mCI1lbc:rs.

to rorrec\ or rectify the infonnation about his troe ownenhip interests in properties. but instead

cI~ose   to continue his campaign of concelhnenl .nd "If..delliing. ru • result, Eddie Abn;1Iam

made hundred$ offraudutent tepJt$CIltll1ions in IfIG rourse of this 16-yur id!eme. SlICb conduct

continu~       the multi-year sdleme to defrnud Eddie AbnIham's family memben, conceal such

(TlIud   ~nd   breach of fidueiftl')' duties, and   eng~8e   in setf-dealing to Ihe det rhnent of Matooty

Intervenors as        well    as   other   family members.        Such    continuinll     scheme   included

mil~l3.tiOnS            IlOt only to Plaintiffs and Mllooty Intervenon, bul also to sevel'll other

members oflhc f.mily, le«l\Intanls,lnd bookkeepen.

         Commencing in or around early October, 20 14, Gilbert Malooly entered into negotiations

with Defendant 10 purchase the Estate's interest in the McRae and McCombt propcrtiCll. On

October 23, 2014, the parties entered into scvenll con!mels 10 purchaso these interests. They

"-ere the KMcRae Conlnlct to purchase !be SO percent undivided interest in propcnics loeat.-.d at
                               N




9621 Sims Drive (the "Sims Property'') and in the 5800 block of Sun Valley Drive (!he "&In

Vallcy Property"); and the "McCombs          Contraet~     to purchllSe a SO percent undivided interest in

propertie$locnted at 10300-10310 MeCombr (the "McComb5                Propcrtics~).

         On or about November S, 2014, bul in D!! eyent prior 19 the receipl or, IWe commitment

in A11lieiWltion or A ciminI or !he IWO HIes. Gilbert Malooly, ,nd then Plaintiffs, leamod thaI

there were not rceord.-.d watTanty deeds from Josepb Abl'llham ST. to Eddie Abntham to support

Eddie Abrahlll1l'l claimed intcrt:st in these properties. As • resuit          or title   and other records

research, Malooly Intervenors, and then Plaintiffs, finall y discovered tbal the Plaintiffs and

Geraldine Malooly bad been entitled 10 an interest in !be propertiC$ from the date of Joseph


                                                       8
 Abraham Sr. 's death to the present.       At that time Malooly Intervenors and Plaintiffs also

discovered    that   Eddie Abraham        had   convcl1ed    those   interests through    fraud   and

misrepresentation.

C.      h " Mi\.l..OOI..Y l NTERVENOIts ARE SUCCESSFUl . 1'111'; ST"TUTOR\' CAP ON EXElI1l'l..II UY
        DAMACF.S W OUI..l) NOT At'I't.\'.

        As shown in 1n/I!IWl1ors· Third Amerrded Pdl/iorr in Irr/erven/ion. Malooly Intervenors

have pleaded th~t decedent Edward Abraham (among other things) brellChed his fiduciary duties.

converted Mnlooly Intervenors' property, violated the Texns Trust Code, conuniued fraud IUId

miSfqlresentation, breached contracts, receivcll and held money that belonged to the Malooly

Intervenors, CIIgaged in a civil conspirocy, violated the Texas Penal Code and the Tcxu Theft

Liability Act, and civiJIy aided nnd 8berted his brother in commiUing tortious and criminal

conduct. The Malooly Intervenors' damages me significant as 8 result of decedent's acts and

omission a,>£! include (among others) monetary damns"" of not less than S600,000.00 al>£! not
                       1
more than $8,000,000.00 : forfeiture oral1 fees eonceted by decedent; disgorgemcnt of all profits

obtained by decedent; court costs; reasonable and n=ary attorney's fees; pre- and post·

judgment interest at the highest rates allowed by law; and e:scmplarv damases pursuant to Texas

Civil Practice and Remedies Code §-4l.oo3.

       To be sure, if Plaintiffs and Malooly Intervenors arc suceessful at II trial of this maller,

lind if they lire suoccssful in recovering exemplary damages, it is entirely plausible thaI the jury

could compensate the Plaintiffs   ~nd   Malooly Intervef}Qrs the enlire 81llount of the estate's value

because the HmitatiOIl of recovery set forth in Tex. Civ. Prnc. & Rem. Code §4I.oo8, I.I!. the oop,

wlluld not apply. Simply put, because        Pl~intim'   811d Malooly Intervenors' claims involve

certain felonies, including misapplieation of fiduciary propcny; securing execulion of document

I The eo"" deniby docepti/)ll; fraudulent destruction, removal, or conecalmcnt of wriling; and/or lhcll, the

e;o;cmpJll'y damages eap ,\'flU id nn!@pplv.SuTelt.Civ. Pnw;. & Rem. Code § 41.008(e):

         (c) Thls licctlon docs [lot apply to • ca use of nctlon acolnst R defendant ft'On! whom a
         Illalntlff seeks t'OCOvcry of exem ll iary danll~u ba ~d on conduct descri bed as A
         felony in the fol1o.,.lng scdlons of the PMal Code If, except for Sections 49.07 IDd
         49.08, the conduct was commlUed kno'lVingly or lntention~lly:
         (l0) Section 32..4S' (misapplication of fiducial')' property or pro pert y of fin antia l
         hlSl llllll on);
         (I I) Seellon 32.46' (seclI ring execution of document by deception);
         (12) Section 32.4'" (ft"llndu lent destruction, r emoval, or coneulment of writing);
         (Il) Chapter 31' (thcrt) the IlUnishment level for whkh Is • felony of the third
         dcgrrc or ht~hcr ....

/d.

         Scc:tion 41.003 of the Tau Civill'rldice Ind Rctnedics Code provides in relevant part

thll e.:emplary damage. may be awarded in cases wbcrc. Bli here, a chrim.nt proves by clear and

convincing evidence: tha! Ihe haml u to which recovery of such damages is sought resUltli hom

fD-ud or malice. Swinnc(I v. EJU ConsJI/tllIg Ellginecr7. /IIC... 364 S.W.3d 421 , 424 (Tex. App.-

Tyler. 2011, pet. denied); Ta. eiv. Prae. A Rem. Code § 41.003(1)(1)-(2) (West Supp.2011).

Under Section 4J.008(b) of the Tel(U Civil Practice and Remedies Code, exempllry dltm~ges

llwarded apinst II derend!tntmay not eJtcecd In amount equal to the greater of (I) two times the

amount of economic damages. plus In     ~tnount      cquallO ally ru:mOC(lnomic damages: found by the

factfil1der, 001 10 exceed $750,000.00: or (2) 5200,000.00. Tel(. Civ. Prac. & Rem. Code §

41.008(b). This section requiring II ClIp   /)Il   aemplary damages docs not Ipply ir the plaintiff

sCThis exceptioo 10 the da magc5 cap rcfCl'!l to Section 32.46 of the T~as Pella] Code, which

provides thalli penon eommilll an offense if, with intem 10 defraud or ham! IIny Pelron, he, by

deceplion, causes another 10 sig" or execule any document affecting property or service               Of   the

pecuniary inleresl oflny pcf1oo./d. § 41.008(cX II }; Tex. Penal Code AIlIl. § J2.4li{aXl) (\Vat

Supp.2011). Sa olso Madison v. Wi/I;olllnm, 241 S .W.3d loiS, 161 (Tex. App.-HO\ISlon l Ist

Dis!.) 2007, pet. denied}{"'Bifore 0 court lim apply Ilia uapllolllO III~ slnlrllorydamoge COp' in

secllOl' 41. 008(c), 0 plalnliff IIIl1sl ablain jury findlnKs 1/'01 Ihe difcndanl vlalaf~       One   of the

crimlnol cedI! provlsio"$IiSI~ In Ihe slOlute, ond lhol the vkJ/otion .....,s conrmllled kJrowhrgly or

Intentionally.").

        Becau&e Malooly Intervenors' claims involve. rubstrmtial amoullt of.cllla l dama~ and

uncappcd    cxcmpl~ry     da mages, which fC:IIulted from decedent's      ft(:\$,    omissions, and felony

conduct, il would be prejudicial 10 distribute any amO\lnl of the decedent'l alatc as a "partial

inheritance" prior to the jury dcfendanl JSscns

thai "the Court prcviOU$ly IiUlIC! thai the Coun would not enlertain c1.inu going back 25 10 30




                                                   "
years. against the Deecdent, and has limited di~v~'f)' in this suit to six (6) years oofore the
                                       Q
Decedent', Death: April 17"',2006.         However, Defendant fails to disclose Withe Court's has

oot ruled on the scope   Of   duntion of any of the claims a$$erted by Malooly Intcrvc:non, or the

scope of their discovery.      Accordingly, Defendanl'S stalement is Cl'l'(lncous Bll applied 10 100

Malooly inlcvcoot$,.

        Wny.RKfORE, PRK101tSItS COh"SIDKRED, lhe Malooly Inlervenors respectfully pny that

tbis Coort deny the SUecCSSOT Dependent Admini$trator'l application for a p.IIrtil11 distribution in

its entirety. Altemalively, the Court should    requl~   (he EI Paso Communily Foundation 10 post

an adequate security bond, IS described ~bove, to prt'$ClVe and protect the t.blooly lnt~'

rights and claims in the dttedcnl'l estate. The Malooly lotcrvenon allO request.ruch other and

further relier. general and special, legal and cquillible, to which they may be justly entitled.


                                                       Respectfully   ~ubmilled,



                                                       DYKEMACOX SMlTU
                                                       221 N. Kansas St. Suile 2000
                                                       rn Paso, Tens 79901
                                                       915·541-9300
                                                       9 15·541_9399 FaClimi le

                                                By:     lsi Him C. Wolk"
                                                       Mark C. Wa1lr;:er
                                                       Stile Bar No. 20717320
                                                       IDWAlkq@dyteroo,com
                                                       Marlo FnlOke
                                                       Slate naT No. 24074225
                                                       mfIJDke@dykclna,CQIIl

                                                       A,d

                                                       Thomas E. Stanton
                                                       Attorney at Law
                                                       520 Texas Avenue
                                                       915-532-1122

                                                  12
                                                      877-434-6917 Fac&imilc

                                              By:     I.!IThQwq sE   SlalllQII
                                                      Thomas E. Stanton
                                                      Tc~as State &r No. 19055450
                                                      IOm®stantonlaw com

                                                      Attorneys fflr t.h lOGly Int~I"\'en on



                                 Cl{RTI F ICAT£ Of SE RVICE

        In compliance with TexllS Rule of Civil Procedure 2 Ia(e), I, Mark C. Walker, certify that
on this ~ day of M.rch. 2017, a true and eotTeCI. oopy of the foregoing document filed
electronically with the clerk of the coun in lICCordanoe with T~xllS Rule of Civil I'moedlll1!!
21a(IIXI), or if the cmail.-ddress of thc party or attorney is not on filo with the ~Iectronic filing
manftgt'f tben ICrvie~ it I    ..
)




                EXHIBIT 1
         Order Denying Defendant's
            Special Exceptions
       2016· 09·20 15:48         EP County ProbIlIte 2                                   01 »                               P217




                   1'£1:\1 FlNNtGAN, LlW CJIAGAA,
                   JR,. And JOA.NNA KnANCJllm,
                                 ,             --                       II                                          ,., "
                   'pr.i" lIIT./COun ii-;"C1~r III D,rrnd ~ III t,
                   u.
                                                                        II               ,•


                                                                       i•
                                                                        I
                             ,
                   DerondoRlfColmter-C1A!m PI DintUf,
                                                                        I
                                                                        I
                                                                         •           ,

.. \
                                 'S                 "
                                                                        •I            .~.
                                                                                                  ,
                                                                                                  -,

                   cunltl"OJilll Dfrendnni,
                                                                        II      .

                   Mid
                             •
                                      '

                   GJL8ERTM,,\LOOLY, on bh behalf
                                                                        •I
                   And on bdl. lf orlbe 1'!r,.loolf      r.mny,
                                                                       II

                                                                 onDn

        ..                   On !hI. ~gr, hiving r~vlowod tilt ~~umcnu-ihlt wenu ubJnhted to tho CC\lrl, lh~
                                  ,.c.'   ..                         ,_. '
       C"
                                          -
                                          ~                                  -    '
                   Court nntlllliM lotntl Kirby Read, SU(:4eIlOl" Perm_nonl DepenQ'ent Adml"lllrr.tor with
                               -,);0.,- _                  •           _       ', ,'
                   Will Annexed ~nd Codloll fbr tho 'B.!I&lo ()f&!Wiln! Abrahlrrt C'D~md")'. Spod,l
                   Jk«pllon.1O P4I1ntlm'                S~   /ull6tldod Orl8lalll'etl~on III Inlervenrlon, ,1!C\lld bo             .
                   dMIQ(i.
 2016-09-20                1S :~ 8        EP coUnty Probate 2                                                        01 »                                 P 3(7
                                                    .~             " , '~~.'   \',
                  "



                                          IT IS 1'lUlREJlO~ 0AD&Rli:n, ADlUDj';ED AND DECRE!D IhAl JAA\~ '
                                     .'                   ~           .        ~,.                    .. .                           -          ~.
                               Kirby Rond, ' Suwou~ l'ennancnt Doptmlttlt Admlnlltralor wl!h WlU                                   AntiC/l~     1114
                                                                     ",         •          c'                                                        •
                               Codicil for the l1$!Alc' of?Jdw~rd_ Abrr.b~m ("D~n_ed")'a Sp«.I~1 I3X~l"llo~j, io
                          ;-                      , . '-      EXHIBIT 2
                      .

Penal Code Section 32.45
                                                                        ,   ,.
                                                                                                                            ,~,   .




                     ,,',




                     , Ca)                                                                                                                           ",   "




                        ~- )1)
                                     1"
                                      IBf an,811omoy In lad Of'll9&l'IIlIppO!nted                                                     p~ed   by ChDpI&r
                                              <   XII, T&XIII Pr~lnll.'Code; . "~,',,,'


                                                                                   ;;;~:::;:Z,~:::
                                                                                                 ' :;~'
                                                                                                  bvI
                                                                                                       ,:::~::~:::'~;::,~;:,,:;,:~II' lhoso lerin~. aro
                                                                                                    rIOt  1\                            the coinmerclal




            .. ' .',
            -'.; S
                               '"
                              f,~


              ""




"','
 "                             "~I
       "' ~.___ "              (3)    , >-
                il       •     (4) asllli. JaUfolbny litho vllkJe
                       i..~          ,"   '             .
                               15)   ,II felony 0.1 the
                                      $150,000; , ;
                                                                                                                      Pag02of2
                                                                   ToK. F>on.I Co6o 5 32.45

           (e' With lIMo oonsenl 0/ \he a~le loco) ~ty 01' dlslrlct ollomoY. tho QUornoy gOfWI[(iJ hils wncurronl
               jI..\'IsdIctIon wilh that consOntlno Ioc• .prostculof to Pf'O'O"tIIe an off.nsa Irodof IhIIloct\on I/llt JmooMtt
               II'MI iloto M.dlalld progr.m.

      HIstory
                                                                                                                              ,
'-'                                                                                           -,',           -.
                                                                                       .       '.            ,-
      EnoclDd by i\Cl1 1973. ~rd Log., ell. 399 (5.S. 3~). § 1. off~Uvo Janll:lry I. 197~: 001. Ael$1991, 1200 LII1., ell.
      665 (S.B. 4). § 1. effOOlrW SeplOOlber I. lnl: 1m. Allis 1m, 13m log .. ell. 900 (8,B. 1007). §             l..eL
                                                                                                                    offoctiYo
      Sopklll'lbtr 1. 1994: am. Acts 1997, 151h LDg .• ch. 1036 is.B. 665). § H. affoct1vo SoptombCK" I, 1991: am. Act1
      2001, 71ttl Leg. dI. 1047 (Ii.B. l al ~). § 1.. ollocllve SoplM'lbor 1. 2001: _am. Acls 2003. 781h Log .. ch. 1~ (H.B,
      2292). § WI. errect/Wo Sep""rnbo!- I . 2003: am. AetI2003. 78'.11 lDg.;d\. 257 (H.B. 170). § .u.of1plve
      6ep!ernbor 1. 2003:                                    ~32 (tf.B. 420), § ,1. o!f(lcllYo Soplombei 1. 2003: um. AcIf;
      2005. 79th                                               eff.etMI 5eplarnbof I. 2005: 1m. MCI 2013. 8J.rd l.e1I .• dI.
      128 {S.B.                                                  ACt1 2015. &iI~~ log., ell. 1251 (H.B. 1398), f 21. 8~
      Soptambor I,

      l._-.....c-_.,.l..b1·'_
      ~C!20 IJM.            _ _ .~......
      •_       01"'"   lo"""••   O'     "':.                  V   .:. ~{:;";" .
                                                                                           ,         ~ I':
                                                                                                                                         '"
                        ,

                                    .



                                             iif:
                 ,-    ,
                                                                 ,
            -'




                                                        o
                                                         >'-
                                                                                              , Tex. Penal Code ~ 32.46
                         TIlII dQCtJm&nl If ~Uf(OI'II Ihroug~ \h.Q 2015 rgular session. ~Ih LogIll:lluro.
                                                                ,
                                                                                              >




Sec. 32.46. SecurIng Execu,tJon of Docum'e nt by Deception .

       ,
     . (1)   (lD\I$(I&   _Ihor 10 Ilgn or exKUIe      M~ d~ent            fI!f.qing prOj>flrty 01 $01VIco or II>e pocUlllory inlern!
             O(bny penon: or                    y purpoItod.           ~I          01 otholr document
             po.wporllng \0 IMmOI~O 01 ovIc!onco an IIC~            lin   0«1« •• 'cQ:~. or PfOOOP 01;
             (A) • Pl¥llOfted court !hat 111 no! IIJqlfe$Siy CfODIM\ or eslablshed lInder tho oonsUlu'Jon or II>e \IIWt                  0(
                 tills , t,to or oIlho Unbd Sla~;·                     ;
             (B) II purportod JudIc~1I1 on~ly U,a\ 15 not IIxpi'Uliy oralted or estobli.hed UMO( !h'o COIlsIKlIIlon OI llw.
                 orthlll ,tate or.olll>e .uMod 6tatol: 01                 ",                           '    "
             (C) II PIIlJlortod,kldicla! o!lleOfol II pu!]l0Itfd court or putporltd judICII! QnUty deserlbod Ily p e'lIl/fllph
               -; Wor(e).                                                               -,'
  (bl An elrenso I/lIdtr &Jbtec\lon (eXU Is a:
      !')    Clan C mll~.nor IlII>e VII!UO 01 '"' ~roporly. soMe •. 0: pocUnIivy intores{ Is bss thon $1 00;
      (2) Class B mI.demolnol" U tho' vakJo 01 lhe proporly. slll'lk:e, 01 poIvtll \h, 5telt Modl.:.l~ progrom.
  jd) In ihI, u.:Co;>n;
      (1) ·Ooooptl.ln' ~1$1he tn/Iftt*1gft4$)gned by Soctlon 31.01.
                                                                                                                                      Poga 2. 012


           ,.
                                                                  " T~x. Poool COdo § ~2.46
                                                              '.'   "
                                                                        ,-                    '.                  ,

                "Oooumenl'lncludos oIoclloolellUy,slorod dala 01 olhol tr.IotmaUOIll!'lal Is                            I~trlovable   In,1I feadllble.
                J)Orrolvabloi (OI'm. '                    •                     •         " L :,' : .",                     ,
                                                                                                                                       ---, :
                                                                                ,
     ,-,
    .'                                                        ,
           .Wllh ,~o, ·t:Ol'ISOnl "of!/» ~pproprtalo Io~~ ~ly Of dlstr\C1 O\loIn~Y. the \)UO!~Qy geMfl1 hD$,«>rn:~rlG/11
           /urtsdlc!km Wlltl lMl consenting local pfosoculor lo,proSld proglom.     -         ' .
                                                                          ,
                                                                                 ..".
                                                                                                                -



                         ,                                                                ,
                ..   ,
EnaC!O!' by ActS ,197~,      ~rd
                                            "             """           "
                                 leg .. cll. 399 (s.a. ~). § 1. offo(;llvo JlIlWary ,111,914, am, Acl$ 1~3. 73rd Log,. c/! . •
                                                                                                                                -.
900 (S.B. 101ll)."§.,  LQ1. offeetlvo
                                   ,-    Seplcm~or
                                             ,       1. 1994, 11m.                 , . ,ell.
                                                               ' .Acl, 11l91.,15Ihlog.'     ,'189
                                                                                               , f(H.B,,118S). § 2. o1focllvo
May 21. 1997, am. MW 200Cl.·78lh log .• ell. HIS (H.B. 2292). § 201.H. affective sepj"mb~r 1, 2003, am. Acts ~'
2003. 78ll1l1I.0;*~                                                  ,",~          ',_,""                  ':--,
COJlI'I1gh1 02011 ""'1ItI.1I'~~ U)",,"''''l'cl....                                     , ;:        ,~ •       ,,: ,"
••••"",,' or ... Le;;_ Oi<>up. ,AJI ~ ...."""-
                         '-'i;.',


                                                      ,   '..~i-
                                                             '
                                                                                                                                                                  ,
                                         ;S:'f'.
                                   ':'~fr       ,-'

                                                                                                                                                         <
                                                                                                                                                         ,~   ,
                                                                                                                                                         ,;/<
,




                ,       ,
    ,
            EXlIIBIT4
Penal ,Code,Section 32.47
                            ,



        ,                               ,, ,
            ,
                                ,
                    "               ,
                                          ,,

                      "           ,   ,
                                                                          , Tex. Penal Coda § 32."47                           ",_
                                                     ,            ,'-            -;Ie _'\:                ,-,,-,_     ~'i';.   _, :;     ,           ",'      ,
                                          '., Th!s dOC\lllwn! I, ooffonOI!rough tho 2015 /9g1Jl~18e~$lon, 84ihtcgl5laluro.                                    ~':.

                           -'C             ~ .. _~            ,         ;:'-_'       >       ',---'~               ' :-"       ,    .-       •        ,-

                ,."-"      '':\                          >~"~"'. .                       .:' ,-~       .. '-.::,               .~   -J           i'::;/    ',\-,
                  TexaS'S(iMes & Cod(ls Anl!pt9lod by L/lxlsNoxlsf) >Pe/IPI COd9 ,,> ~ T7tl9 7 Offeasos AgaInst
                . Propol1V > chhmor 32 Fraud-" .SII/lC/lllp!Or D Olhorpeccptlvo-Practlc(ls' ,            . - ', :
                          EXHIBITS
Penal Code - Chapter 31:
         Theft
                                              T&x, P&ual Code § 31.01
                       Thb doc:um&nt " currol'lt through Iht 2015 rog~1II' _Ion, 84lhlogllblt....,
                                                                ,
                                                                     ?' Penal Coda> Title Z Offens9s -Agalnst



Sec, 31,01, Definitions,
        In IN, dUolo raise hlpI9n!on ~ law or 1~ \hill " ikely to Il/fool
                  the ju3gmonl 01 ano"'" In tI>o trano«tJon. end tIl.1 the actor 600s nol beI!_ to be.trw;
              IBI I~ 10 conKt .. lalso In1ptNsIon et law Of t.ct Ihet Is Ihty 10 all'od the judQmont cf another In
                  the tnlOllUet1on. Illal the DCiClr prevtOUWy cl'$lltGd OfconA'mod b)o WIlfd. 01' eond\Jc:C, .ndlhet the
                    DCtcr 110.$   nol.now bllllow to be true:
              IC) provenUng anolhGl froM .eq;Jrlng lnf(lrflU!.\lCll15l:oty 10 afl.,;fhll judgmonlln tho !flIMOcUOO;
              (OJ sel1lng O(,otlleJW1te tranllerilng Of ~lICimbetlng properly w1thou1 dltdotlng a Uen, HetJray 'ntoros!,
                   odvorwo dalm, or oihGt Iog01 Impodlment to tho~.njoymenl ot the prOptIlY, whothor lho. lion,
                   $oem1y !nlllost, dalm, or lmpodlmOnl ll or II not valid, or.!_ or 1. nocQ milllo! 01olfleJot rocord: or'
              lEI' pt;Omldng p(lrlOln'lIlllCO that " ikoly to atl.et tho Jo.x%lmenl of onothor In tile If.ns.atlion on~i lhat
                   tllo ~tOf does. noIlntorlCl to porfonn or,icrlows ~ not be porfOln'led, eXC$pi thaI r....... to porform
                   Ilia prom,lIo In IUU6 wlh:u oUw ovIdot\co ot Intent or kooW.odCe '" nol .uflk:ltnl plool that the
                   odor' ~ ~ IrItond 10 P9rfOfm 01' know 1ha promll-t .WQ\jd n.:>! too porlormod.


              (A) to ~ prop&rty Irom the tI"NIIOIr pennantntlyo, lor 10 o)[lon6ed. pDrIod DI time thai II major
                  portion of tM va!U& Of erloYment of tho PfOperty Is lasl to Iho owner;
                                                            ,
              (01 to fe$loce property Oilly upon paymont ot ~rd Of oIhGr compensation; 01
              fCI to dispose of prope~y In I monno. \hot        =~o. roeovory.DI tho    proporty by lhe 0WIl~ 1Jn1D1oty. .
        (31 °Etlecl!Ve oonsanl°lncludes eon"n! by II por.on tGglllljI euthol\Z:ocI lo eollor tho OWoOf. Conl8!lt Is fIOl
    ,        olfoettve '11: ~;:
                     ,      ,~
                                    ",
            f~l Indil¢od, byd~~OilOI coor~;
                                                   ,
                                                                   ,
                                                                      ., ;, . "
                                                                            .;"   ",   .   '~'
                                                                                                                  '~'''.,.

                                                                                                                '''1. '
                                                                                                                        '~




            fBI glvon by II pGf$.on the Kia' knows Is not t&galy lIuthorlzoo to act fOi tho ownw;                  , •
                                                                     ,
            IC) glvon by'll penon wIlo by r08lbo 01 youth, monltd dlsooso or dofoot. or Intox\elllion 1$ kMwn try
                 the Oc!or to too IJrjelilo 10 II\Qke feasol\llbrl properly d:Spoiplons:

              (E) gMIn by II pmon who by          rnlOtl   of 8dvanoood ago Is kl'lOWll by the   QC\or   10 ho .... dlr'nt!1i.ho,--'


                                 is}
                              to, 0CfI\!1I'O or otholWtso ,oxore!so control over'pI'opllrlyolMr ihan rllat pl'oporty·
                         (5) 'P~ ~j}i,"~:-: ,""",::                           'ff,           , ,                                           ,
                                            ,      ,-"-"
                                 {A} roalpiQpllrty. "i~':'i>'-"                            '-;kt plll'Gonal propofly loohMIng anylhlng ",_odJrom land; '0(      "
                                                   , ,- , ' ,                   , ',                 '           -'> , .. ,'~
                                 (C)n !kicurOOn~ )i;c"iudlng ~ay. lIIal rep<9sOnts or embodies enyllmg or-vaJue. .,~ ,'-

            ,,,:         (6)     ·$~rvI~·tnc+Jde~:·/) servrn:                ..          ,,'i~-;-:'
                                                                                                                                           ,0
                                        ,      ,",         ~"                  --      -                                 .,'.
                                 (e) lodging. rOslal.franl $OMc&,        I
                                          -,'     ' -"
                                 it:!l                                                         W'o

                                                           I
                         '"
                        ' (II)

                        ('J
                   0'




                                                                                                                                                ,.   ,




       c.
                                                        Tex, Pellol Code § 31,02
                                  Th/$ doo.Iment .. cooe-nt Ihrough tho 2015 roguIPf $Onion, fI~1h Legltl.l.....
                                                                                           "
             Texas Stlltutes & Codes Anllotll(ed bv Lp/sNfM > re.I!~1 Code> .Tltlo 7 or"nsfts Arm/nsf
        .    Proeorty /' Clrjtplflr 3t. Tlier(                    c'\ ,-
,
             Sec. 31.02, Consolidatlon of Thcft Offenses.
                     Thltfl lIS defined In Soct/orIll.03 ooostltuto. II _Inola olforn;o cup~g ~ "9..-. le offenH. pre.vtol/sly
                     kIIown u ~n. IhIIl by Jill" pr;oloxl, _ilion by.            bbI!". IhofilrOl'll thl ~raon, IIhopllllrog, DCqCtod by Ad. 1Il1$. ~3rd 'l eg .. clI. 399 (S.B. 3~1, § 1. offedlvu Jruwruy.l, 197~: 11m. Mt. 1 99~, 73rd !--cg .. ell.
                                                                                                                                                  •
             900 (S.B. 1007), § 1J11.. of/ocltve Soptomboi"'1. 1i94.            . _", ,\,;'                                        ~, ,
                           "-                                      ,'-"',                  -'"
             T""."\~H:""_"'l""'_                                                :~."       "i
             00""",,C>201' " ' _ 9"!",« . ,CoIrpatIy, .....
             • " ' _ 01 ...""'!to...
                                  Cloup. .... ~. ' " _                      ,




                            ,
                                             ..
    "
                                                                                            .
                                                                                       ,                    ,


            ,I'
                                                                                                                                          -!- -
                               ,
                                   .'.-                                                                                            "
                                                                                                                                   ,','.




                                             Tex. Penal Code -§ M,03, Part 1 0(.2
                               ','-        .,',-'., --<
                                          " "-"
                                                       ~              '-
                                                                          " -'.              .~ .
                                                                                             -',-         , .
                                                                                                                      .
                                                                                                                     "\
                                                             .                       lI{Iular sooslon. 8411\ L&{IIslaluro.
                                   This documonl ls ClIi'I'Ol)\ through iJlI'> 2~15 r_
                                                                                                   -:.-" .rlllo 7 o;(~nse; Against



,
                                                                                                                                           ,.,

                    (al A


                 • 1'1
                         (1}
                                                                                                                              •
                         (2)                                                                                             by Il00!OOr; 0(
            ';:,.
                         "}                                                                                             .
                                                                                                                  ropl'I»..niOd by any law ';.-
                                                                                                                           "      ,
                                                                                                                   propol1y believing R\VII$

        ",.,.,
                    ,.                                                                                                       ".
                                                                                                                             •
                                                                                                                                                 '::'
       .
    -~:;:
        "-"'i'
                                                                      Pngo 2 015
                                 ,
                       (6) an actor               motor ",,/11,
                                              properly that the ' l"opol1y has '-

                                            ~,.                                    PlItt       ,~,~:_
                                                                                                        ,

,
                                       POrtW115

                 ,
            '~:''I:­
                 S\
            •                                                               lila motor
                                                                           , 011 fOflll$




-~-




                                                                                           .
                                                                                           ,
      J'-




                                      '.
                                                                      TeK. Ponal Code § 31.03, Pnrlt 012

                (1) tho olfeM;e. OCWfI'od u . r<>SU\l of. docopIloll or stro\egy on \he pAl1 of . '(IW,enf_t /!goncy,
                    ~ tho usa of an utldoreovor opot1I~ or pueo otrioor;

                (2) tho &Clor\Ya' proykIed by "law onfor...monlngorq WI~ II"facllty In whIeh 10 ocmmIIlhe offenp 'of an
                    opportunhy to engag.1n to!>dLld. (:O!I$t~utng tI)e oII'n18; Of
        "
                (3) tho aclorl)'U sollcilod. to tommh ilia offlNli. by a petaca oJf\cef, tII'Id!ho .oUcltollon wa5'oI" type that
                    wotIId enCOu!o\lO " p"flKln prodi'f'osod 10 ,ommlt tho oft'onw to actually CommIt 1M olloMO. but
                    WO\lId not luo ¢ thoo properly Itolon II 5100 'II !II6I1 but Illes lIlan 1750:
                       IB) Ihl willa oIlhe property 11010111& leIS !han 5100 end \he d<111>11da1lt. hal prI'IIously been c;ol1'llct8d
                           01 any grade oIl!wfI.: or
                      Ie) the proporly llolen Is a d&Iv(1 ""11K, comme~o 01 tilt PIOI'MY -'o~n It: 10$' Uwn 52,500 and rho c!efondOll\ '1m blHln praw,lISly
                          CCII'I'kIodJwo or IfIOfO U'IIIII of ony Qladfl O)f thol\;                  ,
                                                                                                _                             J            ~~
                      (E) Iht pn;:JIC!rI)' slolriln Is III) co/lldtll bII/IoI C( oI/k:Ial canIor _elope lor 11/1 eIecfIOn: C(
                      (F) the Y1Iloo orllle popeit)' llofen It lesllllon $20,000 ond 1M property IlOIon It:
                              {I} alul'J\inum:
                              Pi) bronzfl;


                              {Ivl bran:
                                   ' .,
                                                            :\          '"    ."
                                                                                   "-,-- .
                                                                                   "'"                  ,.                                  ,
               (G)     a lok>ny col llio thlt!! degree If Ihco VII!UO of lIle proparly 's{o',1\n 1$ $30,000 or moro
                       $150.00;0, citltio pfOpe 11'1
                      (A) tho yD!oo          !)f tho       prcl!)Orty ,fOIG.n 1$ $150,000 or ITlOIO buI 1&$, than $3O(),OOO: or
                      (B) Ihe v,,11IG of lhe property .1000n 13 Ion Ihan $300,000, end the properly Iloiell" all aulOllUllod
                          t,b&r mil¢lllne or the (1)f1lenll Of oomponem. of an lIulOmalod ttllor maelllne; Of            '

                                                                                                                                         3( ,
                                                                                               ,                                                      Pngo 4 of 5
                                                                       ,Tax. Penal COlla ,§ 3,1.03, PattI 012
                                                                                                        ',:
                           (7) : 8 fel""y 01 lilt first dGgree If II» vn!1/I) of it>e properiy ~tO!&n I!J $300.00~ or MOro,
                               '.                             ,              .             "                      .            -,    .       .
               '. (1) An, ortonso 'dQsa1blld 'Iot put~S of eunlshnwl\! -by SubscctloJU (oX1}-(6) II lfl(:touOlnSo th~t         .,    ,c,,-             .
                            "      -,      , ",- ~          ,-'                 '~" ' ,..                   .'           ,         ,'.-
                      (If 11)0 IIftor,l,¥U n pu!i':le ~o~~ at tho.!he of 1M, "rrOflS(! Qnd l~ proporly 8pproprl&ted C3!l't<1inlo Iho
                           ,aclor'$ cirn\Ody; poS$OSi.to/i,.OI'cOflt,oI by vlllw~oI his ~u.ru$ as Ii pUblic; SoNant;
       ;-~                 (21 .lIla .. ~ was In I eOl'.tra'ctual relallon$h~ vMh I(i>VO'~8I11 al Ihohmo _of (hit offon~ and rhe proporly
   ,C~,,:;._             '.:_appro~lod or oU10rwlto ~nl&d a flro              oxll alarm or rololl lhoft oolo~tor 110m &CIlllCllng; or
                                   "     - ., ,       -:~ ,          ... .                  'o..'-~ .            . .'                "           "
                                                                   01 dea~I~lion
    "
          ~    ,
                               ' (e ) !nod D
                                       ' ollo.nso ,bya
                                                                                       Instrument 10' pnwenl
                                                                                            ~        .'
                                                                                          ".' ... , ,",' \C. ;~"
                                                                                                                                             . .•
                                                                                                                               I provent deteeUoo of 'lllo
                                                                                                                                              .'
                                                                                                                                                       ••••


   .. ,"Y:~J::':':~
,f c(a\",:.!     fowl
                                                                                                                        10

  .{. :0~;;:~~ (~) ,~ •••,.k,,,                                                                                                                     "''';'    "k"tr
                                                                                                                POlIO 5 015
                                                        Tax. Por\II CoM 5 31.03, Part 1 of2

        History



        Enactee! by Ad.li73, 63ItI Leg .. dI. 39Il (5,8. 34). Ii I, .. ff~ JanUllry 1. 1974: nm. AdI 1&75. 601th log., cll.
    .   342 (S,B. 127). Ii 10. etloollve So"wmboll. 1970; om.          Ael'1977. 65th Lao" M. 349 (8.e, 31 Ol.1i I, o/lll'C«vo
        A~IlUlI 2$, 1877; om. "Acb 1961. 97th Log .. ell. 2911 (S.B. 3i'l)',lI 1. offecUvo SeplllmbO( 1. 1001; 11m. Aetll1981 , -
        87th Leg .. ell. 4SS '(H,B. l0051.'li 1•.• ffoctlvo JUM 11, 1991; ftm. Aels f983. 68th t og .• eh. 497 (S.B. 283).5 3,
        IffoClt\OI SaplombOr f. 1003; ftm: Acls 1003, 68lh Leg., cll. 5se (S.B. 651), § f 1, otractlve Soptomb"rl,,11163; ftm. ·~
        Aetl 1983, 68lh lAIg., ell. 74j (RB. 171).§ 1, elfoe!tvo 6apttmber 1, 1953; am. Acl. 19115, 89lh Leg .. dt. 599 {S,B - .
        30). Ii 1, oI1~S.Ptembor 1,.198S: em. AeIl1.9a5, 69th Log., 00. 901 (M.a. 136ti). Ii ,. off~llve Sepclmbor 1,
        1&$5: lim. Ac:tf 19$7, 7ClUft.eg., dJ.167 (S.B. 81n), Ii WftJeHl • .tIecliW SejllOMnbef 1. 1987: 1IIlI. AcI, 1989,
        7hl Ltg., ch. 245 (RB. 52").li 1.,Sop1em1!or 1. 19$9: ern. 1.0;:15 1969. 71st LeV~ cII. 724 ($.B. 1 81~). Sf :. 3.
        "'~ ~r 1. 1989:'l1/l'i. AU                      'N'.Uodl.tg.. cb. 1.( fS.B. 4Q(J. § 2Ht#0. o~r&ellvo SeplotnbGr 1. 1991:
        am. Am lWl. nnd lo~ .• cII. 565 (S.B •• ). 5 1.. otfedlvo Soptornbof 1. 1991: l1/l'i. Acll lW3. 73rd l~ .• oh. 203
        (H.B. 60(1). §§ £ 5. offediw Soplofnber I. 19U: tIn. AcU 1993. T:srd L~~ ell. 900 (S.B. 1061). 5 LQ1.. etroctlvo
        SopIer 1, 201~.
        leu.. 8tolllet l   CoGo.~          1>1' 1.0 _ _
        Co~ Co 2017 J>I'1II>tW tltllon-p..,... In- ' t;:,/ •   .:..r
                            ,
                 ,
                     "      "
                                   "



                                                                                                                                              -,';   ' "

                                                                                                    Tlfle 7 Offenses Against




             ;',                       , .:'''. ",
                                        '
                                                                                                                                   ::- ,
      ,...            Sec. 31.04. Then of Service."!
                                   "            " ,-.'                       ,                ,                                                      ,
                            (a) A porson. commft$ I          IVllh 1I11E1!'1\ 10 avoid p.aymel'llioi' .sorvloe Iha! !he lIiClor ""'owI ,1s
                                                               -'-'r     '   ,,_:\    ' ,
                                ,:,; pfOy\dedonly for
                                     ,      ';
                                            ,       ,   ,
                                                        --




                                     (1J __Iflo nelor I
                 "    -,-                  10ka~: '




                                                                                                        tho IICIor 1l01(l'1' tho property
                                                                                                               """'!lit! of the 'l?foperty,
                                                                                                                         ,     ,

                                                                                                               by ~reolng to provido ".
                                                                       ,end&l'od.                              I ana! rccatvng nallco ",
                                                                                                                      Page> 2 012
                                                              TO)(, PooaI Coda § 31.04

      (d·1)For p!'rpoco. 01 SubsoctLon (a)(4):
            (11 HIl!G OOIlIpOlI8l)tion II or was \0 be paid On a poo,iodiid
                  payment for a ceMce.
      (e) An offonso under this seclion II;
            (1) 11 Class C mlu!om,nnOl Iflho valuo oIlho colVloo sloton Is loss Ihan $100:
            (21 a CI~u 6 milldomoanor If the Vll~O ollhe II 51otdlcole !hat tho ,en\hg !>gonoy hu
            complied wah tho notloo roquiromool5 domQndtng rolum 8.$ provided '" this soetion.
      (9) It /$a dl/reMI/ 10 pros<>wUon ur>der this 6OCUon \hat:
            (1) tho _dofondenl ~red rho porlormaneo 0I1ho sorvleo by glW1g e posl-: ftr>d
            (2) tflo pGrsOll performing the 8eMce or any other per6Ol1 presonted tho cMck or sight order lor pftyment
                bolero 100 dato on tho check Of light order.

HIstory



EnltCted by Ads 1973. 63rd Log., eh. 399 (S.B. 3<1), § I, offecllvo January 1, 1914; am. M.s 1977. 65th bO., ell.
429 (S.B. 469). § I, orleetlvo AlIlIusl211, 1971; 11m. Aets 1983, 68th Log., eh. 497 (8.6. 2S3), § 4, ol1ooUvo
Soplembor 1. 19S3: am. Aero 19!!1. 7200 Log .. ell. 565 (S.B. 4), §               .w,
                                                                          offocllVo Soptomber 1, 1991; em, Aru 1993,
13rd Leg .. ch. 900 (B.B. 10Sl). § J..!ll. effocllvo September 1. 1994; 11m, Ac;!s 1995. 74111 l og ., en. 479 (S.B. 919),
§ .t. olfllcllve Ao>gust28, 19es; am. M.s 19e9, 76th Leg., ch. 843 {H.B.179Bl. § 1. offocUVO SO\llombG, 1. 1999:
am. Acl~ 2001, 77th Log .• t>\'r!~" ~OI1
                                      .'c......._
                       _ _ _ 8 C""""",. I...
• n\OOrIIber o! 111. LeIl1"""lb GroI4r- .... ~ re ...... '"
                                                        Tex, Penal Code §·31.05


                                     ,                                                        "-,,,
              7)lI'U Stlltum 8. Codes Annotliled bv LeXisNel(/s«J               > Peall/·Code > nile 7 Of(9Ilses Against ..

•   -
    ,'0
              Propony > Chapf1lr 31 There
                                                                                                                                      • 1.;'
                                                                                                                                                 ,
                                                             ,
              Sec, 31,05. Theft of Trade Secret s,                                        ,
                  Cal For purpose. ofthlue¢tloJl:


                           ...
                      {I} 'Mlelo" mo!atII tIny oblect. matorlDt, dovloo. or ,Ubstanc.e or tiny GOp)' 1horoot',I/ICIUdlng Q wrIItng,



                                                       =-
                          tecordlng. dmwlno, SMlpjo. specften, prololype, modO~ p/>ot<>IIt thO owno(, olloc!1vo coMonl, h. knowingly:
                      {II  'Ieal,
                                iI tredo:5,eer&l;
                      (2) moke • ...copy ohn Di1IcIo IIptOI&nllrQ olrada lOerol; or
                      {3J C9mmunieolo._Of Inlllsmtts a !(Bdl 5OUOI,
                  (e) All otIonao urw:!or thb cedIon Is • "'lolly of \110 third dDgreo.

              History



              EnllCto(! by Acls 1973. 63rd LeO .. ch. 399 {8.6. 34). § l ; ofloe1jY(1 January-1,1974; MI. MI, 1993, nrd Log,,-ch. _",
    ,,2 ',":; '000 (S,S. 1067), § 1&!:offllCltve $ept¢lllbtr I , 1994.                   ~:".~ _       ' '             '""        ~~
                                         ~,                                                   ,",                                          \':
                                """"'"ltd t>il,olIoNt".e
              T.... $lotu!. . . ~
              CoI'l'l\1tll.o10'lMoIthOW_"~.:o)', ~            .,
              • _ , II! tho l<>!oNoo.l. oroup. N~ flMtYOd.



                                                                                                                             ..
                                                Tex. Penal Code § 31.06
                        ThI$ dowment Is ClII'I'IIfII ~ \he 2015 rego..(Ir UlI.$Io/\. Mill Logl&lalln.


Tpx~s S/a/uI's & Codu Anno/a/ad bv LexfsNexlsfJ                          > Penll Codq > TIll. Z OUqasts Again$(
Propertv > Ch;Jplqr 31 Theft



Sec. 31.06, Presumption for Theft by Check or Similar Sight Order,
   (~)    II Ih. ac.IOr obl.mod proplrly Or .Iwrltd ~lfofmMOO of sorvlce by Imrlna or Pl'f$lng a cIIack or similar
          .!ghl cord. for lhe paymant 01 monly, wtwn \hit IsSU&l cId 001 hftVG lu!rIcIont fllfldl In Of on deposit. wah
          1111 t..nk orolhor dlllWil. for \1M p~ In 'ul of \hit c/lact Of oroor 01 woIIu II oIhw cheo:kI or D!d\Ira
          IMn y 1>0 lICIual IIOIIco Of notioo In writing thai:
         (1J Il lont by:
               (AJ !hI cll~S /TIlt evld.ncfId by an .rrldaY!! olsotrV\cq; Of
               IS) rogIslered or certified mall with NItum /OC01pl ,.qUOf.ted;
         (21   Is.~            10 !he Issller II .... 111Il0l'. ~ ••/'rOfwn on:
               (A) tho d\o(:t Of Oft!or,
               IS) 11M ro followlng $latGnWIIl:
         (3J "This 1$ a dfllTl800' lor paymenl In f\l~ for • ~h,r;k 04' ordGf nol paid bo~ftu" 01 II Iado: 01 fo.r.d5 Of
             Ill$uftlclonl funds. 11 yor.r Iall to m.ko peymentln MI within 10 doya. ./lor Ihe dete 01 ftcalpl o/lhl!.;
             notlco. tho lalluro to pay CfOfttol 0 pI'OlIUmpilon for o;ommUUno en offen.., ond thl, mIllior mav be
             rol(lffocl/Of almlnal pros.ecu1lon."
  (t) 1/ writlen notice II gtvon In oc:co«lll'lO! will SIlbI!etIor1 (b). III p«Isl.lll'*llhatthe 00tk:G wal reoelwtd no
      15101 \hIIn /IYO ¢a.ys aftot It W&I 14""
  (dJ Nothing In \hII MdIon provenls Ills proncuIIon ~ esabIiIhkIQ the r.quislta                    ~tnt by dlfocl   ovidMOOt.
  (eJ Par\IaI restitution does not preckIcIe Iho ~ of Ills roqrJ1ft.1nWn1 Wldtr1tlll1lOdlon..
  (I) 11!he KIorobiained property bylm*lQ 04' ~I.tng. c:n.cIt04' ~tniI. algN: order lor ilia paymHI\ 01 mon.y,
      the &etc ... "'lent to dGpr1Yo the _      01 !he PfOf*tr uoo'OI' SocIIon 31.03 (Tholl) I, ~wmad, I_plln
      tho t.14 of II postdalod thode 04' Ofder, W:
         111 11M Ktcr ordered 1hc bank Of clhor dlllwu \0 ltop p.ymoot on !he chock Of acdor,
                                                                                                                        pago 2 0'2
                                                                rox. Pon.ol~ § 31.08

,              (2) IIMI bank or dnr!oDY Illo holder within 10 daY' ~nOf r_tvi.;g, tho dO/rlQ~ lor paymont           Of

                    (8)   return 100 properly .lo' Ihe OY.TIor wUhln 10 days, anar          receMrIg 111& ~tT\tInd lot rolurn 01Il10
                          PlOIl°rly.
                            ,                                                     •

    History
                                                                                                                                   ..'

    EnKled ~ Act, 1913, 63rd leg., dl, 399 (6.8, 341. § I, ol*tMtJa/luary 1. 197~: em, lice. 11191. 72nd L.,,~ dl . .
    $13 (W.e. 1801). S Z. offeeIlvg Stplenibor I, tIKI!: am.Actilm. 731d Log .. ch. 900 (S.B. 1(87), § 1.Q1. eJff(M;\!vo
    Soplon'hr I, 19901: atn.Acl.J9~. Hit! log., ch. 7$3 (!i.e. ~76), § L aff~ SIp/embO( I, jG9S: IIrt'I. ActI
    2007, 1I0Ih Log. ell.. 916 (S.B~5461, § 1. i(fecttv. Seplorrbor 1. 2007; am, Acts 2<113, 63rd Log., ch.128 ($.B.
    a21). §§ L 2. ofledlwo Septemt>tr 1. 2013.

    l .... S_&~ArmIoloortirtomnool ..                      II. G""'I',AII ~~!l
                                                                                                              ,
                                   ,           . '0'..-...1,
                                                      ,
      EMI 01 00c"''''~




                                                                 •                            -,~




                                ~   ..,

                                                                                                                                                 ,.:..
                                                                                                                                                  ".   ~'




                                                                                                                                             .
                                                                                                                                             "S
                                                                                                                                              :,-.

                                                                                                                                         ,   .
,
                                              Tex. Pellel Code § 31.07
                        ..ThIs dOwment II ClI'lont I/U'OUIJh the 2015 "'gular S(ls$loo, &   e.nlll Codt > Tltlt 7 OrrfJOS.S Against
     Property;>' Chllpfer 31 Theff
                                                                                          .
     Sec. 31'.07'. Unauthorized Use of a Vehicle,
        {t,   A pIIrson eonimIta.n off.nsll II hi ntIInUon.Jly or kMWI.1gt,o Opa("IDS ftoothe~. boot, allptane, or motor-
              propDll9d vohldo ..ItI\wUh. eflocttv. COII'NlI ollhO _ .


     History




.,
      end.r eoo.....(




                                                                                                                       ,..   ,




                                                                                                                   •
                                                                                                               •
                                                               Tex. PetlDI Code § 31.08



                 texas s/arlitu & CO(/O$ AnnOllIfed by Lu/sNltx/slS! " Penlll Code> mIt 7 Offenses Malns f
                 Proportv " CIII'Pter 31             Thea
                                                                                                                                         .,          "



                                                                   .'                                                                               -. -,
                Sec. 31.08, Value, -
                     (al Subjocl lo u.. addltlooll crttolh of Sub,oeuon. (b) and «(:). valu& lJIIdor IhII ct..plor II:
                         (1) Ihe fair market value oIlho property Of &aMee al the 5ma and pIaco oUhe oft'enao; or
                            ,                .                                                                                       ,
                         (2) If U. fall" mQ,bl value 01 u.. Pl'operly ~1WlOt be ncortlllned, flo 0(>$\ 01 r.pi.mg the    ~rt)'     wl'l*! D
                             "'.,_~ lime alief \he ""'I\.

                     (bJ Tho value of lo ilL moturly 1_   111111 pM wt;ch hta, !>fie., 'DU.~CId, If Ul
                                                    110M VnlllO lhal e.rnot b~ fcnonobly psc:ertol/lod by tho cr~orlo .ot forth . lo
                          6ubtcctlO!l$ (0) lind (b). Ihci propol1y or telVlce II 'doemod 10 h.vo'. varu. 01 $750 Of IlIOra bulloss than
                          $2,500.                                                            ."
                     (dl If lhe ar;\co: pn>\'85 by•• pfopondOlllnc. of \he evIdonco IMt ho gtMII wn,klOfltlon fO( 0( hltd • legal
                         lnterulln tho pfopett)r or $OrW::e 1I0I01'1, tho IImOUIII of the ~demllon or tho Vlllie ollho Inlefitll s.o
                         proven win 110 d$d\ld~ fl'Ot!! Ihel'a!uo of \he proportyOf $ONko'a~ \indO( SIlbIocIIon (Il, (b~ Of ,
                         eel to detenrl"" va!uoJor pII'pOlU of this chDpler.

                History
,.                                                                                         .>
                                                                                                ,.
         .,
         ....                            ,.,'.            .~            .'
                                                                                             "~




                                                                                           ,,,.'-c."                                    .-
                EnoclOd by A'cu 1973. INrplOmb                                         Tox. Penal Code § 31.09



Toxas SI{!fll/tf "Cotks Anl!9tlltldbvLmlsNe!(/s@ > PeM/ Codt >                        ruM 1 QrronlS8s Aaalnli/
ProPfll1y > CIlImfer31 ThoD


Sec. 31,09. Aggregation of Amounts Involved In Theft.
        'I/hoan ~1'!IOU                                                                     ,


                                                    ,-~

                                                           Tex, Pellal Code § 31.'10,
                                 ThI' doc\.rrrIenilt CUlTonl through lila 2015 fOgulQr sosslon. 841h Legb!alo.l:e,


        T,?Cas SIII/(I(o£ & Coifes Annoflftdby Lcx/sNexlsl'i/l > Pellal Cod. > ml, 7 Offonsos Af1lIln!!1
        Properly> Cltll!J/ftr 31 Th.re


        Sec. 31.10. Act.or's Interest In Property.
                  It" no delen" 10 pa4. 39(1 !S.B. $4). § 1•• KodMI Jall\lal)' 1. 11l7"; am. 'Arb 1993. 73rd Leg., do.
       900 (S:8. toen § .1.21. ~fKtlv. SOplcmber 1, 1994.

       1_       8_'        e-o AMOIalO4 bl'Ull1'~.""\
                              ,u,w_r
    (\ COP)'1\111I14! 1'011 Ioi ••        6 GoIIIPlI/Ol', IQe.
       .......... O! ... i.oldmo ... 0""", .... f\G1l!O , •• _



            ~"'OI"""_'"                                          ,                                                   <
,
                                       ,   _   ,(




        •

                                                                     .-""


                                                                                   ,,                         -~-




            •
                                                                                                                                            ,
                                                   Tox. Penal Coda § 31:11
                        . This ~ Is C\lfret\llhroug~ ~ 2016 f8g\1W SG&sIon, 8o!!h l~Is1allJe.


t»lI'as SIIftrl/ss & Codes Anrro/lI(edpvt.ex/$N9xI,e >                                Penal Code > rill, 7 Offens95 Amtln§f
Propgrty > ChPPler 31 Tho"



Sec. 31.11, Tampering with Identification Numbers.
     Cal    A poIHItI c:omrril ..... otr......   rlho pIUOft:
           (I) knMtgIy or Iolwlllo/lllily          ~mova$,           aKel',    0, ob/it....aIN tho ....       ~ ~            or othor permanent
                  klont;t!catJon mOlidng 011 t01'lg1bi9 po~a1J)fCporlY; or
                                                        ' -.           ~                        ".
           (2) pOSSOISGS, so~S; or offora IOJ nlo t~o01b~ perlonlll properly end:
                (AI tho /leIOI' ' kl'lOWC that III. lOrtaI numbOf               01;   othor JIOIT'lltrlltflt ICr.ri\lncaUon mllfklng hOI boorI
                    romwad, .lfwl, or (>bIU.",!(>d; or                                                                                          .
                                                                      r.avo known IhlllIho serial ntnlbef or oIIler
                cel • rHSOI\II!)/a penon In !he! posItion of tho IICIOf wooId
                      pormaMm IdontlRclil1on ~-has I:ioon remOWld, ollGrod. or obI~lod.
                                     ,
     (b) III, an nltlrmollvo dofonM 10 prosocution undor this section thor tho person wu;·                                                          ~

 .                                    , 111'0 e"ocUvo ronsonl of tflo OWIlOr 01 the proporly Involvod:
 L". .0C (1) 1M OWIl                                                                       Pog.toft
                                        Tel                                                                                                                     '-' .



                                                                           ,
                                                                     , -..,-,-
                                                                          "
                                                                                                    '--
                                                                                                      "- ,
     ,                                                           Tex. Pen al Coda § 31.12
                                                                 .              ' ",
                                                                                  "
                                                                                                         "
                                                                                                                     ~       ,,-
                                          Thli docume!11 !s C\.\'TOIIt IlIr9Ugll the 2015 regular f(esslon, 64lfl L"lIl!i1alur...
                                                                                                                                  "




                                              :c.:      ,-',     "                     ,:,                                                                           !;'
                     .                               , : . '                      ,         .~-         '                             ,       ,                         ~
              -Texas Slatutes .!,' Codes Annofated tiy/.;e)(lsNex's~c> Ponal Codo > _TWo 7 Offenses Ami/nsf' _,-,":." ".
                                                                                                                                                                     -(",   '

                                                                                                                     ':'i-'. ,{ ,                     c,,/:",
                                                                                                  "g,:\,                                              ,~,
                                  ,              '-              ,-~.         ,""                 .'-                                     ~                 ':';',
         " Sec'. 31.12. Theft of or T~unperlng with MultichaniierVldeo or Information
           Se-rvices. :;           -'\., "',"-,Vjdox.' 1h&'ptl$OO,Intonll~,or ~ngly:                                      ,,:._.' \;           \;
                      (1) makes or maintains a -.:onnoction, W!>IIlher physICally. e!octrblllY. ,efllclfOnICIIIIY. or,lndUd.lVoIY, 10: ,___
                                  (A) n ~bIO , wire. or OlflOf ,com~nenl 01                  or
                                                                                 media Bt~ .IO '.' ~UChennol ,video or InformaHon
         ,"                          , oel'll\c                                                                                                                        p"g. 2 of 2
                                                               TW(. P.n.al Cede § 31.12

             (II hu boon ptoviovsJy convlelod ono UIJW 01 01'\ 01/011'0 lnIer Ihls liocllon. In whlett ol"Dnl tho oIlonlo Is ,
                 Q Clan G I'I\lsdO~~I'IOt" Of oonvlclod two or mont lill" 0'1 on oIk1n',"" undOf thl,' $001l01'lIch OYOI'lIlhe offeNe II.Clap A mledamolnOr, UfIIns
                Mfa 1IIw-.hown on Ike trt.I 0111'.. oItCIor 1\8:$ belen pi'1I4ouaIy COI'IYId..:llwo or more.
                I.-n.. of IlI1 oIfon.. undor INS ...  ~ foil qo,c... _



                                                ,-                                --
                                .
                                ~.,




                                                                                                                  •
                                                           ,    ~,;., ."                   --- -             ~

                                                                                                                 "-',
                                                                                                                                      "
                                                               ,-                                    ,
                                                                      -     ,
                                                                      'f'
                .-
                                                                                       ',~.~~            ,                        ,i -
                                                                                                                                               ,




,                          ."
                                                                                                                                           ,
                                                          Tex. POlIsl Code § 31.13
                                 ThII cIoeul'l'lOOlll WI'mI\ 1hr0Ullh tho 2015 regvlar ..$Ion, Mlh ~t\I...

                                                                      """'). Penal Codo > UfIQ 7 Q({Qaus Ago/nsf




        Sac. 31.13. Manufactu;rc, DIstribution, or Advertisemenl .of Multichannel
        Video or Information Services Device,         .
             (I) A. ~rson tonVJit, l1li ollense H tho ~ for rGfnunor~U"" lrrterlllol'lall)' or knowlrtgly 1MIIUI.,;II.JIl'I,
                 MJ9II1bIos. mod.,los, Irrpolb Into lIMo .tAto, ""POrt.  lOr . 'yetlm aI ecmponontl whogy 0( ~ Iof. 03...". M IIOfIlJ .. _ .

                                                "":
                                                           ,.
,   <
                                              Tex. Penal Code § 31.14                                                    .   ,-



                        ThIs cIoeumonl It ourrenl lhrough tho 2015 rollUler $cmIon. e~th lOgl$\ature.

    Tex2S Stlltufes 8, CodO$ AnoofllledbVL&x/sNoxld                  > Potml Cod! > Tlfl, 7 Offensos A gplos [
    ProperlV > Chrull9r-31 Thlla


    Sec. 31 .1 4. Sale or Lease of Multichannel VIde'o or Information ServIces
    Device.
        ro) A ~ commI\:s on otroraelflho porJO!\ !ntontlOl1olyor ~ .....Qt l..so., "'!ilh l1li k'l1«lt to old k'I
            tho «:Immb$lQn"of
                        .             .                                                               .
                              on ollom:o undo-r SKtion 31.12. 0 dovke ••' 111 Of parl lof II dovlco. 01:' pIorllor'o. '
            'Y$lom 01 eompoMl1ts Wl'roUy Of partly de.lgr'lld to ml~o IrltOl/llglbie an. eneryptad. e(leodod. &elll/'lrbiad. Of
            oIhor Mnswndara signal ~rtlod. or other nonlll'lndo":d siglll1: and "mllillchllJVIel
            vldlJOlII' In!orm:lllon sor.1cos ",~00r" Il8w Iho II'ItOOOgs ~$Ignod bY Sl\o;\IoI> 31.12.

        (e) 1hb Mdton doN .no! prohibit tho ..10 III' Iooso 01&<<0Il10 rocoIYt!g IntennH ,",tire otherwise PQrmltt.d
            bY ,11110 01 ~gral low w!\hout proYlding notice 10 the complrollef.
        (d) An ol1onso undol thls...alan I. II Class A m!SdomoollCf.
                               "'.~                            --.
    HlstQry


                                                         ,.
    En& ....,~lIW'''''~


      Endol _



                                                     , ' .




                                                  ,'.'
,
                                          Tex, Penal Code § 31.15
                     ThIs document Is eurronlllYougto lhe   201 5 ,~       I Penal CDde > Utle 7 Offenses A!Jlllns t
Pwuny > Ch,1pter31 Theft


Sec. 31. 15. Possession, Manufacture, or DIstribution of Certain Instruments
Used to CommIt Retail Theft.
    1-) IRopo&lod by I\cts 2011. 82nd Leg •• GIl. 323{H.B. 24(2). §   ~.   eltadlw SDjIlombor 1. 2011.1
    fb) A 1"'I10I'l c:orrmts an affotrSt II. 1'o1/> tho w.... 10 use IhII mlnJment to ~ ltlOft. tho porsot\:
        (1) POIIOS_ II JlHIdrog or dollCllY1lllon hIttlmenI:    ()(
        (2J knoYrIngly rnanufaw,". loh. offor. lor ..I", or olIwrwI$o dbtrlbot.. II           ~         ()( deKliYalion
             """'-,
    (e) An oflGn.e under this MCIIoo Is II ca. •• A mI.dom~llOf.

HIstory



EMdod by Aets 2001. 771h Leg .• eh, 109 (S.B. 968). §     1. friroettye September 1. 2001; 1m. Ads 2011, e2lld leg..
eh. 323 (H.B. 24&2). § j. IIffoc!lva Soplombo: 1, 2011.



._d:KI.,. . .
~co             Il _ _.. 4.
                _~,.            .... _
TUMSIo ...... 4.OocItt_d ...... tor Lmo_..
                               cnpo..,. Inc.
                                                                                  ,

                                                          Tex. Penaf Code § 31.16
,                                JI\I$ ~m.nt hi (lUI'Gnllhroo.o,,~ the 2016 ~uiJ:"$51O Ch4P rer31 Thgff




,,' Sec. 31,.1 6. OrganIzed Retail Theft.

                           , 201 1. e2rod LOll.. ell. 323 (H.B. 24&2).. § 4. err~cIlv. ScP1olllbor I. 201 1.}
        1_, (Ropelllcd by Ads
        Ib} A ~ oonvnI\s an or._.. 111M pelton Intentl_lr QO{lduo;t$, pfOI'I\O\eC, or IdIetH WI «IMty In
'-          willet! lho parton r~Mf,. po$SftMI, ooncoaJ., -.loro'. bIll""" 5011., Of dispoJO, Q{: •
                                                                    ,
              (1) stOlen rotall mclrchar.c!Ist mwchllno:aso Irwo/YOd In 1110 DCtivIIy I. 530,000 or
                  mclebutlon~$j50.000:                        ~..                                            •
          . (6} a fe!onyofiM e~ dogroe I( IhD 'lotol,Ylllue 01 tho morelumdiselnVolvod In Ihe ac:tMIy JI $150,000
                or moll but 10&1 tiWI 5300,000:-or                                                "
              (71' I       felony 01 !he liftl d~ If tho 101.1 valultof !hI 1I'lI~ lnYOlved In !he eclMIy Is $300,000 or

        (d)
                     moll.
                                                                           -
              M oflOllso d"~rIbod for purposos  MOUed \0 tho o"ct hlgh~r
                                                                                                                              "
                                                                                                                                    --:0_,
                                                                                                                                       "


              Olliego!)'      01 orr-oo$O If Ulilhowrl' DIllhllllal of tho 0/1"01'1$$ thot                      --
              (I) Iho porson O!l'In/:ZH,            .up~,         trnenood.   0' IIlIInagod onl or more ctl>t, persons ~goxlln an
                    ~ doserbi"d                by Sqbs:eellQn (b), or
              (2) .'Iurlng tho COmmissIon 01''''' o/Ionl., a 1)",.00 ongagod'ln an eelivilY"dos«lbod by·Subsodlon fb)
                    kllentlonany, knoW'.ngIy, or ,eddoll!y:    ,               '
                    (A) ceusDd.1lro ad 11:11/'1'1 \0 $y DreI.1I ihotl da\eolor, ~             ~            - ~                          , •
       Ie) IRo~1Dd by ~ 2011, 62lid Lag., ell. 323 (H.B, 2~82', § 4, eIlactt... Soplem.borl. 2011.]
                                                          lox.   ~1'IaI   Codrt § 31 .16

History



Enacted by Acts 2007. &OIh log .• ch. 1274 (H.B. 35M~ § 1. orfocUyo September 1, 2007; am. Act. 2011, 82ml
Leg .. ell. 323 (H.B. 2482). §§ 1. 4. ofl~ Sef!19mber 1. 2011; om. Aets 2615.114111~ .. ch. 1~1 (H.B. 1396). §
13. ofl.clf'Vo Soplombof 1. 2015.
T.... 8IMUIU ' CodeoM_~byL_
COPyrIQll1 C> ~17 ""'_ - . , CIII ... .......,.
                                               ,




                                                             Tal(, Pe nal Cod e § 31.17
                                 this d'j menn ... \1>0 finll/lckl 5Ighl ordoi
                         or paymonl ce.ri:l.lIirormfttiOll: or                  ' /-                                   .
                   (2}   Ira~'~    10 _third party lrIfont'lfll101l obteNd at OOsOflboof.bY SubdMt/OIl (1).
           (t} An ol!tnso IIndof sUt,s&Cllon {b)(I} Is 0 Clan B rnlsdolllOlIIlOf. No otIenso lI\dor S\Ib~lon (tiX2) Is •
                                  .
                   Ctan ""OOmolOOl'.
           (of) II c:ondllCt IhareonltitUlol a n 01(_0 i.f;IdQr 1hIs &Oe1IoIi 11/$0 C:OOilitu1K 1111 onallSt 1.Wlder &n1 oilier lew,
""'             1M ector mlY hi! pro$OQll\G Sopktrnbor
                                                                                                    , I , 2011.
      T• .,. 6!a1u1ot I. C«IH ~.~ by~"I_                                                                                                            ,    .
      ~"020 l l~""'_ I. C_"1\', ~
      • '" _       cI ' " lA_nit 0nI<4>- H • .IO ':" ...... 4.




                                                    ,.
                                           Tex, Penal Code § 31.18
                      This documont .. e....rtnl ~h 1M 2015 regular _do", ~\h t.Oblol ......

ToM S SflIfy/qs & Codes Anno/!lIffiby 4QII/sNpxlS§ > Penjl/ COde > flU, 7 oa'/!$&$ AgII/,ut
Proporly > ChM ter31 m'!t




Soc. 31 .18. Cargo Theft.
   tal In IhIf IOCIlon:
       {II "Car~        meat1S goods... IIeIinad' by Sectloo 7.102. SU$Ine$$ & 'Corrv'noefte Code. ItIaI CCII'I$lIul ...
              wholly II( P9rlIY •• oommorcIaI ~I 0( ItoIghI ~ k1 cortmOtee. A ~ II; CCII'ID:lwod 10 be
              mo~ k1 «>mmoreo r tho .hipmenl .. ioeelod 01 My point bolwaon the point 0( origin rtnd the IinaI
              pQt-.I 01 dednallon rogardloss oIlny Io/npoflIry IIop thai .. m&de IOf 1M pul'poMI 0( Iren..lipmonl or
           othor-MI'.
       (21 "Vehid6" has tho mo.-.lng ..slgnod by Section               ~ 1.201.   TlanspDrlGlion Coda.
   (bj A pOrion eommUs an oUenu ~ the potrlon:
       (I )   knowIn~ty     IntonUonel1y eonQ'lIcl$. ~molt •• 01 lapIOlOl'I\Od 10 Ihe parson I I bofrlg alelen ClU'go; or
       (21 • • rijAoJed . . . drtvor.'oI'!I.ey contracted to InInspoft . I~ cargo by whk:Io from a known pow.
           0( origin to • knoWI'I po!nl 0( delh!lon lind. WIth lhe.           "'111.
                                                                          10 conduct. promoto. or fldble .n &clivIy
           doscrlbod by Subsection CbXI). ~ or k1\on6or>aty:
              IAI '-h 10 deMor !he ""tho CtlIgO 10 tho known pOkll of                                                                                                                    Page 2 of 2
                                                  Tox. Ponol Code S 31.18

     (I)   It 1$ 001 0 1$ $ecllon thaI:
           O} the offqn$O occurrod lIS a result of    ft   doc:option Of $Valegy OIl II>IJ pat! of   p   law enlOfcomont agency.
              Including 11>0 use of:
               (A) en undo=wr OPOOIl/vO or poaee olfic",; or
               (8 1 a bilK voIl/o;Ia;
           (2) 100 adGl' was Plovlded by 0 law onfOfCllmant Og9I'1CY with e faclHy In Wl'kh 10 commit tho offon •• or
               wOlh on opporWnUy to (mgQge In wnduol consUMing the oflonse; or
           (3) tho lICIor WItS eQ/lo;lted to commit Ul0 oflen$O by
                                                                 ft poaco omoor, ond tho ,0/loUolloo wa$ of a I)'pe that
               would Ql'ICOUfo~e B POISon pte.dllppsed 10 commil \h.o olfonso 10 ~ually commlllf>e olfonso but would
               !\Ot oncourage a po::>rn>n fIOI pudlsp \ I l ..... N......
~!'.
a ~ ... "'" lO>loN,,* ~. M!1d'II ............

  Eod or Ooo ......nI
A-4
EI Paso Counly - Probate Court 2
                                                                                Filed "'..... 017 11 53. 10 AM
                                                                                                       Oalia Btiones
                                                                                                       County Clerk
                                                                                                     EI Paso County
                                             IN THE PROBATE COURT NO 2 OF                          2012-CPR039J.4


                                                 EL PASO COUNTY, TEXAS

              TERI FINNEGAN, LEE CHAGRA, JR.,lInd
               JOANNA KRANCHER,
                  Plainti ffsfJlrird- Pan)' Ocrenda nI$,


               JAMES KlRBY READ, AS PERMANEI\'T
               DEPENDENT ADMINISTRATOR WITH WILL
               AND CODICIL ANNEXED FOR THE ESTATE
               OF EDWARD ABRAHAM, DECEASED,
                       Defendanl/Third-Pany Plaintiff,
                                                                 CAUSE NO. 2012-CPROl934
               LESLIE C, KARAM, Individually.
                   Tlurd·PlIrty Defendant.
               allll
               GILBERT MAlOOL Y, Ind ividually, lind with
               CHRIS MAlOOL Y, as Personal Representativell of
               Ihe Esute ofG!:11Ildine MalooIy,
                       lnlcr'l'~oors.



               "'"
               TINA CHAGRA,
                       Intervenor,


               JAMES KIRBY READ, AS PERMANENT
               DEPENDEI\'T ADMIN ISTRATOR WITH WILL
               AND CODICIL ANNEXED FOR THE ESTATE
               OF EDWARD ABRAHAM, DECEASED
TO THE HONORABLE JUDGE OF SAID COURT:

       C O .\ I ES NOW, JAMES KIRBY READ, (ApplielUlt"),             SlKe~S30r P~nnanc:nt   Dependent

Administrator wilh Will and Codicil anncllcd of the Estate of EDWARD ABRAHAM

(- Deceased"), and files this his Response 10 MALOO LY Intervcnon' Objcclion 10 JAMES KIRBY

READ's Application fora DistributionofS12.000.000.00 10 11K El Paso Community foundation, and

in support thereof would respectfully show lhe COUr1 as follows:

                                                  I.

                                         INT ROPUCJ"ION

       The ObjecliOli orthe MALOOL Y Intervenors contllins o nly Anomcy Argument, and is not

\·erifled or $upponed by Affidavit or any other evitknce. As of March 31-, 2011, the Estate's

Safekeeping Acoount at WestStlIrBank had a eurrent market ..alue of S21),5 84,786.50 with C uh

equivalents of S 16,688,384.55.

                                                  II.

                                            A RG UMENT

        A) ST,\ NIlI NG

        The MALOOl.. Y In!Crvenon are allempting to rchtigllle the issue ofSUlooing previou&ly

determined by tltis Coor1. This Court previously ruled that the MALOOL Y Inlerver"lOl"S do not have

standlll& M Litig;mts to participate in issues of Estatc Adminislrnlion.

        As an accommodation, however, this Coon ruled that the MALOOl..Y Intervenors would be

giVCrl the opponuni ty to be heard before the Coon ""OIlld approve any Par1ial lnheritnnce

 Distributions. ConsequCrltly, this Coun has    pre~ iously   resolved the issue of standing, which the

 MALOOL Y IntervcrlOQ ",ant 10 keep re-liligating.
        B) TOLLI NG AN I) CONTI NUING T e ln I)O CT RINr,

       TIle ObJecuQIl of the MALOOL Y Intervenors contmues to IlSSerttolllllg of limitations and the

Contllluing Tort Doctrine, .... ithout any mention of the exercIse of Due Diligence on the pan of the

MALOOLY intervc!'IOf$, which is a requirement for such Tolling.             Nor does the MALOOLY

Intervenors' Objeclion ever mention thaI Mr. Gilbert MlIlooly      was Ihe j\'1anagln lt Directo r of the

McRae and McCombs Property and as such, should ha\'c conducted a Tide Search or otherwise: acted

prodendy to delermine the c:orreel ownership interest ofthat property.

        Accordingly, Ibe Objection of the MALOOL Y Intervenors is anempting 10 shift \he faull for

Mr Gilben /'0'1:11001)'" s Breach of Fiducillry Dmy, to the De~dell1, woo clIllool defend him.o;clf.

        Finally, wllile the MALOOL Y Imer\"Cf\Of1 (and the Plainllffs)       ~tedly      conlend that the

McComb$lMeRIIC PropeniCll were pall of the Eslate of Joseph Abraliam, Sr., nowhert" art" such

prolX'rties listed on that Estate's Inventory filed by the Succnsor Administrator, CIIRIS MALOOL Y

and which is allaclled hereto a5 ExhIbIt ,.t\" and incorporaled hert"in.

        C) Tllr. j\1ALOQI. Y INTERVENORS CLA IM FOR PUN ITIVE DAMAGES IS
           rU Ht:l, ¥ S l' ~;CU LATI Vr.

        Conspicuouslyabsc:nt from the Objection orthe MALOOL Y Inte ...."rnQr5 isthedisclosure that

their own expert has calculated actual damages of !eu than S700,000.00 (such calculation was

rt"(erred to in Plaintiffs' Objection to the Partial Inhcritance Distribution). This omission is because

then:: is no b.1sis for tile claim of the MALOOL Y lntcr-.·enors that their monetary damages 1Irt"

"'between S6OO,OOO.OO and S8,OOO,OOO.OO" over B 20-yur period. This Court has previously limited

 di5CO\"ery 10 3 6-ytar period from when the D«"emnt passed away in 2012 and will most1ikdy limit

 tile Causes of Action of the MALOO LY Intervenors to tllal same 6 yeurs period, particularly sir.ce

 therc is no e..-idenee thaI the MALOOL Y Inte ..... enors «en::l5C(! any due diliget1ce that wou.ld loll

 limitations.   Consequently, the Objecllon of the MALOOL Y [ntc ..... enon makes the Bootsllllp
Argumem fOt Puniti ve Damages based upon actual damages that they will nevCf receive; nor is an

award ofpl1nitive damages li kely when Mr. Gilbert Malooly was the Managing Pllr1ner alld it was he

who misapplied Fidudary property, rather than the De«denl.             Finally. the claim for millions of

dollan of punitive damages is juS! not real istic in the current environment in Texas, where Appellate

Coons reverse or nulhfy such l~ awards. It /ruIy ha,'c worted thiny years ago, bIlt llOI in 2017.




        Without citing any Statutes   or other Authority, the Objection oflhc MAI.OOLY       Intervenors

requests lin adequate Bond to prot«1 their Claims.         Nowhe~   does the Texas Estates Code   rcqUl~   a

De"isee and Remaindennan to post a Bond in connection with a Partial Inhcrilllnoo Distribution. In

faet. Section 53.052 of the Texu Esllltes Code:       ~fers   to security for (Osts and nOI Inhentan                                           DARRON POWELL, Esq.
                                           Attorney for Oefendanlfrhird·Pal1y PlainlifT
                                            151? Campbell
                                           EI Paso, Texas 79902
                                           (915) 313·0081· Telephone
                                           (91 S) 3 13·009I·Facslmile
                                           Siale Bar No. 24027632

                               CElnl FICATE OF SERV IO :

        I. DARRON POWELL, do hereby ccrtify that! hPvc delivered a Irue and COm'CI copy of
the foregoing 10 PlaimiffYrilird·!'arty Defendants, TEIU fiNNEGAN, LEE CHAGRA, JR., and
JOANNA KRANCHER. and 10 Intervenor, TINA CHAGRA by and through their Altomeys of
R«ord, Jose('lh lsaII(:, F..sq., and Sam J. Lesate, Esq., SCHERR &; LEGATE, PLLC., Anomcys al
Law, 109 North Orel;on, 12"', Floor, Et Paso, Te xas 19901, and Jerome M, Karam, Esq., Law
Office of Jerome Karam, 308 W. Parkwood, Suite 100A, Friendswood, Teltls 77546, and 10
Intcr.'coor, GILBERT MALOOL Y, by and Ihrough thcir Attorneys of Record, Mark C, Walker,
E.~q., DYKEMA COX SMITH, 221 North Kanw; Street, Suite 2000, EI Paso, Texas 79901 and to
Thomas E. Stanlon, Esq .. 409 Oakerest, Cedar Park, Texas 18613, and 10 J~mes L. Anthony, Esq .•
Assistant Anomey GenCT1lI, Financial Litigation, Tax, and Charilable Trusts Division, Texas
Attorney Gcnenol's Office, 300 We,t IS'" Sireet, #001', MC-017·11, P.O. Bole 12548, Austin,
TeJC3s 18711.2S48DnlhiSlhe+dayof                       EI Pno Cooni)' • Probate Court 1                                                                            Filed 311/20161 0:24 '40 AM
                                                                                                                                 0 ....   8non"'l
                                                                                                                                 Cooni)' Clellc
                                                                                                                               E! P liO County
                                                                                                                                   9B-P00678
                                     IN THE STATUTORY PROBATt-; COURT NO. ONE
                                               Et PASO COUNTY, TEXAS

               [N RIO:
               TlIEESTATEOF:                                              §
                                                                          §
               JOSEI' II ,\U!{'\II AI'>I, SR. ,                           §      CA USE "'0 . 98-P00876
                                                                          §
               DECEASED                                                   §


                                INVf.: 1\TO RY. APPRAISEr-fENT, Mill LIST OF CLAI!\IS

               TO nn:: IIONORABLC JUDGE OF SAID COURT:

                        The following is a full flrld        dct~iled     invcmory of uJi rC(lI !""opcny of lhi. EI.ale

               situated in the Stale of Texas and of Mil personal propert y of Illis ESIMC,                      wllc~~r


               sitUIIled. whicllllas come 10 lhe: possnsiOll or knowkdge of the Succeuor Admini"rator

               of the Estate: 30 Iwrai5emenl of the fair marl.:.et value of eOKII ilem of UiaI propen y lIS of



               and a fuJi and complete [isl of all claims due Qr owing               \Q   the: Estate. All propt"rty listed

               below is Ihr fi'parBa, propeny Qf lhe Decedent except wllere indicated otherwise.

                                              I NV ENTORY AND A I'I'II.AISEMENT


                                                                                 APPRAIS t: D         DECEDE1'o'T'S
                                                                                 VALUt:                 I1\TER£ST

                                       REAl, PltOPERTY

                13 MILLS 60 SilO AmoniQ X 122.667 Ft.
               QIl Oregon NWC (7360.20 SQ. fT.); more

               commonly known as 200 E. Sill Anlonio
               Ave., 101 Paso. Texas
               (2015 CAD appraised vph.,)                                      $410,000.00               $410,000.00




                ' ...... '!.'TOIY. A......use><1lNT AND LlSTOF CIAllolS
                E.C STEVENS 12 &. W 'h of II & Ii 'h of
I) (6000 Sq. FI.)~ more commonlr 1tn(Iwn
85522 \II MisSOtlri A\'C~ El P850. Tcldspelh
County. Teus.
(2015 Hudspeth appraised "..tlle)                 $650.00       $650.00


3 VALLEY RANCH LOT 5 (5.116
Acres); HudsflCth County , Tex.,.s.
(2015 Hudspe"lh appraiseA-5
EI Paso Courtly - Probiote Court 2                                                          Filed4l.mQ17 II   ~. 10AM

                                                                                                                ""'-..
                                                                                                                 County Cieri!;
                                                                                                               EI P..o County
                                                     IN TIlE PROBATE COURT NO 2 OF                            201 2-CPR03934

                                                            EL PASO COUNTY, TEX AS

                TE RI FINNEGAN, LEE CHAORA, JR., and
                JOAIo.'NA KRANC HER,
                    PlainlilTslThird-Party Defend:mts,

                JAM ES KIRBY READ, AS PERMANENT
                DEPENDENT AD MIN ISTRATOR WITH WILL
                AND CODICIL ANNEXED FOR THE ESTATE
                OF EDWARD ABRAIlAM, DECEASED.
                       DefendTO nlE IIONORABLE JUDGE OF SAID COURT:

        C OMES NOW, JAMES KIRBY READ, (Applicant"), Successor Permancnt Dependent

Admim~trator      \lith Will and CodIcil annelled of the Estate of EDWARD ABRAHAM

(M Decea:;cd"), and files thIS his Rcspon.o;e to   PI~intllis'   Objection to JAMES KJRBY READ' s

Application for    a Distribution of SI2,OOO,OOO,oo to the EI Pa!iO Commumty FouOOatiOl1, and in

5Upport thc:rrofwould respe          B) TOLUlIo'C ,\ NIl CONTINUING TORT IlQC rRI NE

         The Objection of tlie Plaintiffs continues 10 assen lolling of limllations and the Conlinuing

Too Doctnnc. without any memion of the exercise of Due Diligence on Ihe pan of Ihe Plamliffs,

""hich   lS   a requirement for such Tolling. Nor does the Plaintiffs' Objection ever mcmioo Ihat Mr.

Gill,...n Malooly was the Ma na!:;ng Oi reetnr of the McRae and McCombs Propeny and as such,

should have eonducted D Title Search or otllenvise acted prudently \0 detennine the correcl ownershIp

intcre$t of that propeny; nor have Plaintiffs cross-claimed again:ll Mr. Gilbcn Malooly for

mi!klpplicalion of Fiduciary propc:n y and the Breach of Fiduciary Outy.

          Aceordingly. the Objection of the PLamtiffs is attempting 10 shift the faull for Mr. Gilbcn

Malooly's Breach of Fiduciary DUly and iMlI"'llhe Decedc:nt. who cannot defend himself.

          Finally, while the Plaintiffs {and the Malooly Inlervcnors) repealedly eontcnd that the

McCombs/McRae: Propenics were pan of the Estale of Joseph Abraham, Sr" oowhere arc such

propenies listed on that Estatc's Inventory filcd by tile Successor Adminislrotor. C HRIS MALOOL Y

and which is anaeh.ed hereto lIS Exhibit "A" lind illCorpor,lled Ilerem.

          C)


          CoospiellOllsly absent from lhe Objection of the Plaintiffs is the disclosure lhal their own

expcrt has calculnted actual damages of less than $700,000,00. This omission 15 reenuse there is no

Oasis for the claim of the Pluinliffs that their monetary damages are "between S9.062,500.00 and

$30,000.000.00" over a       25-~ar   period. This Court has previously limited di3covery to a o.year

period from when the Decedent passtd a",,.y in 2Q12 and will most likely limit tnc: Causes of Action

of the PlaIntiffs to that $lIl}C 6 years period, particularly sin«. thc~ is no cvidellCe lhat lhe Plaintiffs
e)'(,reiscd IIny due diligence that would toil limi tntions. Consequently, the Objection of the Plaintiffs

makes the Bootstrap Argument for Punitive Damages based upon actual damages that they will ncVCT

rccc:,vc: nor is an 1I",-ard of pun,tive damages likely .....hen Mr. Gilbm Malooly was the ManaglOg

Partner of thc McCombsIMcRac l'ropcrIics and it was he who misappl ied fiduciary property, rather

than the O«cdcnl. Finally, the cl aim for millions of dollars of punitive damages is just not realistic

io the cu~nl environment in Ten." ",tte~ Appellate Couns ~verse or nullify such la~ awards. It

may have wOOed thirty years ago. butl>Ollll 2011.




        W,thout citing any Statutes or other Authority, the Obje                                           DARRON POWELL, Esq.
                                           AUomey for DefendantrIl1ird·Party Plaintiff
                                           1517 Campbcll
                                           EI Paso. Texas 79902
                                           (915) 31l·008I·Tclephone
                                           (915) 313-009I-Facsimile
                                           State Bar No. 24027632

                               C EHTI FICA TF: O F S t: HV IC F:

        I, DARRON POWELL, do ~reby e<>l1ify tll3tl hD"e delivered a true and eorrect copy of
the foregoing to PlamhffYfhird·Party Defendants, TERI F[NNEGAN. LEE CHAGRA, JR., and
JOANNA KRAN CHER, and to Intervenor, TINA CIMGRA by Dnd tllrough their Auorneys of
Record, Joseph Isaac, Esq .. and Sam J. Legate. E5q .. SCHERR & LEGATE, PLLC., Attorneys at
Law, 109 North On:gon. 12"'. Floor, E1 Pa ro, Tc:EI PIIISC County· PlObtle Coun I
                                                                                                                                                ,
                                                                                                            Filed 31112016 10:24 40 AM          "
                                                                                                                                 0..&8 8riol\el
                                                                                                                                  Counly Cltrtl
                                                                                                                               EI PMO County
                                     IN THE STATUTORY PROBATE COURT NO. ONE                                                         98-POO878
                                              EL f'ASO COUNTY, TEXAS



                                                                       ,,,
                rNRE;
               THE ESTATE Of:

               .IOSEI'U AGRAHAM , SR..

               DECEASED.
                                                                       ,,         CA USE NO. 98·pt)0876




                               Il'lVI':!\TORY, M'PIlt\lSEf\t RNT, AND LIST Of CLAIMS

               TO THE UONORABLE JUDOI3 OF SAID COURT:

                        The following is 3 full and detailed inWnlQry o f HU real pro~rty of tllis ""tale

               silul\!ed in the Slale of Texas and of ,II personal                  pro~rty   of lh;s   E SIMC,   wberever

               $itua\ed, which bas     Ctlfm 10   the posseuion        Qr    knowledge oflhe Successor Adminislnttor

               oflhc Es(ate; an appraise men!        of~     fair ITUIrkc( ... Iuc of ~h item oflllat propeny as of

               September I 4. 201 j. the dale of qualification of the SU"""'W" Dependent I\dminiSIrlI!or;

               and II full mnd complclc list of all claims due or owing 10 the Eslate. All property li!-led

                below;s the separate property ofllle D«eden! except where indicaled otherwise.

                                            INVENTORY 1\1\' )) API' RA ISEMENT


                                                                                  APPRAISr.o        DECEDENT'S
                                                                                  VI\ LUI~           INT EREST

                                      REAL PRQI'ERTY

                13 MILLS 60 San Antonio X 122.667 fl.
                on Oregon NWC (7360.20 SQ. FT.): moTe
                commonly kno\\n as 200 E. SIlI1 AnlOnlO
                I\ve .. EI Paso, Te>;AlI
                (201 SCAD Bpprnised value)                                      $410,000.00             $410,000.00




                INVeh'TOO . , AP1'Ik.oJSI!ML'C STEVEN!; 12 &: \V 'h of 11 &: E Yr of
J3 (6000 Sq. Ft.); more commonly !ulo....11
as 522 W. Missouri Ave., EI Paso, TexIS.
(2015 CAD appraised value)                               $58,000.00    S58.ooo.00


80 TSP 2 SEC 36 T &; P SURV TR 3
(8.785); more eommollly imoWTI as
MQl'\lanlll\ve., EI Pnso, Texas.
(2015 CAD appraIsed ..... Iuc:)                         $650,000.00   S325.ooo.oo


78 TSP 2 SEC -I!D
         WIIEREFO RE. the Successor Dependent Administrator pmys thatlhe Inventory,

Appnli~t,         and Lisl of Claims be approved and ordered mlered of recon:l.



                                                            Respectfully submined,

                                                            Hurto" Coh en
                                                            A110meys for Applicant
                                                            501 ExeSTAre OF TI:XAS                                   !
COUNTY OFEL PASO                                  ,
                                                  !

         J, RONALD C HRlSTOI' HE lt i\lAU)OLY do iIOlemnJy Swear thallhe Inventory,
AppnlisemcnL .rId list of Claims is • we and          ,m,p'.: "i."~'" of the properly and
cI.ims oflbc CSlate lbal have cClmc 10 my koowledge.




         SUBSCRIBED AND SWORN TO BEFORE ME by RONALD C'"                     ,",,>IlS"·"R
MALOOLY, on \his the / ;Jr d.y of M=h. 2016, 10 ~rlify which witnc:n my hand and
omei~l   seal.




                                                  TIfESTAT£OFTEXAS
                                                  MyCornmission Expires:




',.,.u.,-o,\", ,\p'lMSlIMPNr .-NO un 0 ' cu.1""
ESTATII or JOSErH MlIl4I